        Case 8-21-71095-ast           Doc 105        Filed 07/12/21        Entered 07/12/21 19:40:07




Thomas R. Califano                                                      Jackson T. Garvey
William E. Curtin                                                       SIDLEY AUSTIN LLP
Shafaq Hasan                                                            One South Dearborn
SIDLEY AUSTIN LLP                                                       Chicago, IL 60603
787 Seventh Avenue                                                      Tel: (312) 853-7000
New York, New York 10019                                                Fax: (212) 853-7036
Tel: (212) 839-5300                                                     Email: jgarvey@sidley.com
Fax: (212) 839-5599
Email: tom.califano@sidley.com
       wcurtin@sidley.com
       shafaq.hasan@sidley.com

Proposed Counsel to the Debtor and Debtor-in-Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


    In re:                                                            Chapter 11

    AMSTERDAM HOUSE CONTINUING CARE                                   Case No. 21-71095 (AST)
    RETIREMENT COMMUNITY, INC., 1

                            Debtor.


                DEBTOR’S FIRST AMENDED PLAN OF REORGANIZATION
                PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

Dated: July 12, 2021




1
 The last four digits of the Debtor’s federal tax identification number are 1764. The Debtor’s mailing address is 300
East Overlook, Port Washington, New York 11050.
       Case 8-21-71095-ast                  Doc 105           Filed 07/12/21               Entered 07/12/21 19:40:07




                                                  TABLE OF CONTENTS

SECTION 1. DEFINITIONS AND INTERPRETATION .............................................................1
   1.1.     Definitions. ......................................................................................................................1
   1.2.     Interpretation, Application of Definitions and Rules of Construction .......................13
   1.3.     Computation of Time ....................................................................................................13
   1.4.     Controlling Document ..................................................................................................13
SECTION 2. ADMINISTRATIVE AND PRIORITY CLAIMS .................................................13
   2.1.     Administrative Expense Claims....................................................................................13
   2.2.     Priority Tax Claims .......................................................................................................15
   2.3.     United States Trustee Statutory Fees ...........................................................................15
SECTION 3. CLASSIFICATION OF CLAIMS AND INTERESTS ..........................................15
SECTION 4. TREATMENT OF CLAIMS AND INTERESTS ..................................................16
   4.1.     Other Priority Claims (Class 1) ....................................................................................16
   4.2.     Other Secured Claims (Class 2) ...................................................................................16
   4.3.     Bond Claims (Class 3) ..................................................................................................16
   4.4.     General Unsecured Claims (Class 4) ...........................................................................17
   4.5.     Resident Refund Claims (Class 5) ................................................................................17
   4.6.     Intercompany Claims (Class 6) ....................................................................................17
   4.7.     Interests in Amsterdam (Class 7) .................................................................................17
SECTION 5. CRAMDOWN. .......................................................................................................17
SECTION 6. MEANS FOR IMPLEMENTATION OF THIS PLAN..........................................18
   6.1.     Refinancing Transaction ..............................................................................................18
   6.2.     2021 Bond Documents ..................................................................................................18
   6.3.     Series 2021A Bonds ......................................................................................................19
   6.4.     Series 2021B Bonds ......................................................................................................19
   6.5.     Interest on 2014 A Bonds and 2014 B Bonds ..............................................................20
   6.6.     Series 2014C Bonds ......................................................................................................20
   6.7.     Member Contribution ...................................................................................................21
   6.8.     Reserves .........................................................................................................................21
   6.9.     No Further Corporate Action .......................................................................................21
   6.10.    Continued Corporate Existence ...................................................................................22
   6.11.    Vesting of Assets in the Reorganized Debtor ...............................................................22
   6.12.    Cancellation of Agreements, Security Interests, and Other Interests .........................22
   6.13.    Exemption from Registration Requirements; Trading of Securities ..........................23
   6.14.    Organizational Documents ...........................................................................................23
   6.15.    Exemption from Certain Transfer Taxes and Recording Fees ...................................23
   6.16.    Board and Officers of the Reorganized Debtor ...........................................................23
   6.17.    Directors and Officers Insurance Policies ...................................................................24
   6.18.    Other Insurance Policies ..............................................................................................24
   6.19.    Preservation of Rights of Action ..................................................................................24
   6.20.    Corporate Action ...........................................................................................................25
   6.21.    Effectuating Documents; Further Transactions .........................................................25

                                                                     i
        Case 8-21-71095-ast                     Doc 105           Filed 07/12/21              Entered 07/12/21 19:40:07




SECTION 7. ASSUMPTION AND REJECTION OF Executory Contracts ...............................25
   7.1.        Assumption and Rejection of Executory Contracts .....................................................25
   7.2.        Inclusiveness .................................................................................................................26
   7.3.        Cure of Defaults ............................................................................................................26
   7.4.        Claims Based on Rejection of Executory Contracts and Unexpired Leases ..............26
   7.5.        Indemnification .............................................................................................................27
   7.6.        Full Release and Satisfaction .......................................................................................27
   7.7.        Reservation of Rights ....................................................................................................27
   7.8.        Nonoccurrence of Effective Date .................................................................................28
SECTION 8. PROVISIONS REGARDING DISTRIBUTIONS .................................................28
   8.1.        Timing and Calculation of Amounts to Be Distributed...............................................28
   8.2.        Distributions by Disbursing Agent ...............................................................................28
   8.3.        Interest and Penalties on Claims..................................................................................28
   8.4.        Manner of Cash Payment .............................................................................................28
   8.5.        Withholding and Reporting Requirements ..................................................................28
   8.6.        Setoff and Recoupment .................................................................................................29
   8.7.        Undeliverable or Non-Negotiated Distributions ..........................................................29
   8.8.        Claims Paid by Third Parties ........................................................................................29
   8.9.        Claims Payable by Third Parties ..................................................................................29
   8.10.       Applicability of Insurance Policies ..............................................................................29
   8.11.       Minimum Distributions ................................................................................................30
   8.12.       Distributions on Account of Bond Claims ...................................................................30
SECTION 9. PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED, AND
DISPUTED CLAIMS ....................................................................................................................30
   9.1.        Allowance of Claims .....................................................................................................30
   9.2.        Claims Administration ..................................................................................................30
   9.3.        Claims Estimation .........................................................................................................30
   9.4.        Adjustment to Claims Without Objection.....................................................................30
   9.5.        Time to File Objections to Claims ................................................................................31
   9.6.        Disallowance of Claims ................................................................................................31
   9.7.        Amendments to Claims .................................................................................................31
   9.8.        No Distributions Pending Allowance ...........................................................................31
   9.9.        Distributions After Allowance ......................................................................................31
   9.10.       No Applicability to Bond Claims ..................................................................................32
   9.11.       . This Section 9 shall not apply to the Bond Claims. ....................................................32
SECTION 10. CONDITIONS PRECEDENT TO CONFIRMATION AND THE EFFECTIVE
DATE .............................................................................................................................................32
   10.1.       Conditions Precedent to Confirmation ........................................................................32
   10.2.       Conditions Precedent to the Effective Date .................................................................32
   10.3.       Waiver of Conditions ....................................................................................................33
   10.4.       Effect of Failure of Conditions ....................................................................................33
SECTION 11. EFFECT OF CONFIRMATION ..........................................................................33
   11.1.       General ..........................................................................................................................33

                                                                        ii
      Case 8-21-71095-ast                  Doc 105            Filed 07/12/21              Entered 07/12/21 19:40:07




  11.2.    Releases by the Debtor ..................................................................................................34
  11.3.    Releases by Holders of Claims .....................................................................................35
  11.4.    Exculpation ...................................................................................................................37
  11.5.    Discharge of Claims and Interests ...............................................................................37
  11.6.    Injunction ......................................................................................................................38
  11.7.    Binding Nature of Plan ................................................................................................39
  11.8.    Protection Against Discriminatory Treatment.............................................................39
  11.9.    Preservation of Privilege and Defenses .......................................................................39
  11.10.   Injunction Against Interference with Plan ..................................................................39
  11.11.   Release of Liens ............................................................................................................39
SECTION 12. Modification, Revocation or Withdrawal of this Plan ..........................................40
  12.1.    Modification and Amendments ....................................................................................40
  12.2.    Effect of Confirmation on Modifications.....................................................................40
  12.3.    Revocation or Withdrawal of this Plan ........................................................................40
SECTION 13. RETENTION OF JURISDICTION ......................................................................40
SECTION 14. MISCELLANEOUS PROVISIONS.....................................................................42
  14.1.    Section 1125(e) Good Faith Compliance .....................................................................42
  14.2.    Substantial Consummation ..........................................................................................42
  14.3.    Dissolution of the Creditors’ Committee......................................................................42
  14.4.    Plan Supplement ...........................................................................................................42
  14.5.    Further Assurances ......................................................................................................42
  14.6.    Exhibits Incorporated ...................................................................................................42
  14.7.    Inconsistency .................................................................................................................43
  14.8.    No Admissions...............................................................................................................43
  14.9.    Reservation of Rights ....................................................................................................43
  14.10.   Successors and Assigns.................................................................................................43
  14.11.   Entire Agreement ..........................................................................................................43
  14.12.   Notices ...........................................................................................................................43
  14.13.   Severability ....................................................................................................................45
  14.14.   Governing Law ..............................................................................................................45
  14.15.   Request for Confirmation .............................................................................................45




                                                                    iii
     Case 8-21-71095-ast        Doc 105     Filed 07/12/21     Entered 07/12/21 19:40:07




                                       INTRODUCTION

       Amsterdam House Continuing Care Retirement Community, Inc. d/b/a The Amsterdam at
Harborside (“Amsterdam” or “the Debtor”) proposes this first amended chapter 11 plan of
reorganization pursuant to section 1121(a) of the Bankruptcy Code for the resolution of
outstanding claims against, and interest in, the Debtor.

        Reference is made to the Disclosure Statement for Debtor’s First Amended Plan of
Reorganization Pursuant to Chapter 11 of the Bankruptcy Code for a discussion of the Debtor’s
history and assets, a summary and analysis of this Plan, and certain related matters, including the
distributions to be made under this Plan and the risk factors relating to consummation of this Plan.
Capitalized terms used but not defined herein have the meanings ascribed to them in Section 1 of
this Plan.

     ALL HOLDERS OF CLAIMS ENTITLED TO VOTE ON THIS PLAN ARE
ENCOURAGED TO READ THIS PLAN AND THE DISCLOSURE STATEMENT IN THEIR
ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THIS PLAN.

SECTION 1. DEFINITIONS AND INTERPRETATION

       1.1.    Definitions.

       The following terms used herein shall have the respective meanings below:

        “2014 A Bonds” means those certain Nassau County Industrial Development Agency
Continuing Care Retirement Community Fixed Rate Revenue Bonds (Amsterdam at Harborside
Project) Series 2014A issued pursuant to the 2014 Indenture.

       “2014 A and B Bonds” means, collectively, the 2014 A Bonds and 2014 B Bonds.

        “2014 B Bonds” means those certain Nassau County Industrial Development Agency
Continuing Care Retirement Community Fixed Rate Revenue Bonds (Amsterdam at Harborside
Project) Series 2014B bonds issued pursuant to the 2014 Indenture.

        “2014 Bond Documents” means, collectively, the 2014 Indenture, that certain Mortgage,
Assignment of Leases and Rents and Security Agreement, dated as of November 1, 2014 by and
between the Debtor, the 2014 Issuer, and the 2014 Bond Trustee, and that certain Installment Sale
Agreement, dated as of November 1, 2014 by and between the 2014 Issuer and the Debtor, together
with any other document or agreement delivered as security for, or in respect to, the 2014 Bonds
or the Debtor’s obligations under any of such documents.

     “2014 Bond Obligations” means the Debtor’s obligations pursuant to the 2014 Bond
Documents.

       “2014 Bond Trustee” means UMB Bank, N.A., as successor bond trustee and successor
master trustee pursuant to the 2014 Indenture.

       “2014 Bonds” means, collectively, the 2014 A and B Bonds and 2014 C Bonds.
     Case 8-21-71095-ast       Doc 105      Filed 07/12/21    Entered 07/12/21 19:40:07




       “2014 C Bonds” means those certain Nassau County Industrial Development Agency
Continuing Care Retirement Community Excess Cash Flow Revenue Bonds (Amsterdam at
Harborside Project) Series 2014C issued pursuant to the 2014 Indenture.

      “2014 Indenture” means that certain Indenture of Trust dated as of November 1, 2014,
between the 2014 Issuer and the 2014 Bond Trustee.

        “2014 Issuer” means Nassau County Industrial Development Agency, in its capacity as
the issuer under the 2014 Indenture.

      “2021 Bond Documents” means the 2021 Indenture, 2021 Installment Sale Agreement,
and 2021 Mortgage, each, substantially in the forms attached to the Disclosure Statement as
Exhibit C, and all such other documents relating to the 2021 Bonds.

       “2021 Bond Trustee” means UMB Bank, N.A., as bond trustee pursuant to the 2021
Indenture.

       “2021 Indenture” means that certain Indenture of Trust by and between the 2021 Issuer
and the Debtor, substantially in the form attached as Exhibit C to the Disclosure Statement.

       “2021 Installment Sale Agreement” means that certain Installment Sale Agreement by
and between the Issuer and the Debtor, substantially in the form attached as Exhibit C to the
Disclosure Statement.

        “2021 Issuer” means the Nassau County Industrial Development Agency, in its capacity
as issuer pursuant to the 2021 Indenture.

       “2021 Mortgage” means that certain Mortgage, Assignment of Leases and Rents and
Security Agreement, substantially in the form attached as Exhibit C to the Disclosure Statement.

       “Accrued Professional Compensation Claim” means, at any date, all accrued fees and
reimbursable expenses for services rendered by a Retained Professional in the Chapter 11 Case
through and including such date, to the extent such fees and expenses have not been previously
paid whether under a retention order with respect to such Retained Professional or otherwise. To
the extent that there is a Final Order denying some or all of a Retained Professional’s fees or
expenses, such denied amounts shall no longer be considered an Accrued Professional
Compensation Claim.

         “Administrative Expense Claim” means any Claim for costs and expenses of
administration pursuant to sections 503(b), 507(b) or 1114(e)(2) of the Bankruptcy Code,
including: (a) the actual and necessary costs and expenses incurred on or after the Petition Date
and through the Effective Date of preserving the Debtor’s Estate and operating the business of the
Debtor; (b) all fees and charges assessed against the Estate pursuant to 28 U.S.C. § 1930;
(c) Claims for the value of any goods received by the Debtor within twenty (20) days before the
Petition Date and Allowed in accordance with section 503(b)(9) of the Bankruptcy Code; and
(d) all requests for compensation or expense reimbursement for making a substantial contribution
in the Chapter 11 Case pursuant to sections 503(b)(3), (4) and (5) of the Bankruptcy Code.


                                                2
     Case 8-21-71095-ast        Doc 105     Filed 07/12/21      Entered 07/12/21 19:40:07




        “Administrative Expense Claims Bar Date” means the first Business Day that is thirty
(30) days after the Effective Date or such other date ordered by the Bankruptcy Court; provided,
however, that the deadline for Filing requests for payment of Administrative Expense Claims
arising under section 503(b)(9) of the Bankruptcy Code will be the Claims Bar Date.

       “Admission Agreements” shall have the meaning ascribed to such term in the Disclosure
Statement.

       “Affiliate” means, with respect to any Entity, an “affiliate” as defined in section 101(2) of
the Bankruptcy Code as if such entity were a debtor.

         “Allowed” means, with reference to any Claim against the Debtor, a Claim (i) as to which
no objection or request for estimation has been filed on or before the Claims Objection Bar Date;
(ii) as to which any objection has been settled, waived, withdrawn or denied by a Final Order or
in accordance with this Plan; or (iii) that is allowed (a) by a Final Order, (b) by an agreement
between the Holder of such Claim and the Debtor or (c) pursuant to the terms of this Plan. An
“Allowed Claim” shall be net of any valid setoff exercised with respect to such Claim pursuant to
the provisions of the Bankruptcy Code and applicable law, other than with respect to the Bond
Claims. Moreover, any portion of a Claim that is satisfied, released, or waived during the Chapter
11 Case is not an Allowed Claim. Unless otherwise specified in this Plan, in section 506(b) of the
Bankruptcy Code or by Final Order of the Bankruptcy Court, the term “Allowed Claim” shall not,
for purposes of Distributions under this Plan, include interest, fees (including attorneys’ fees),
costs or charges on such Claim from and after the Petition Date.

        “Assets” means all assets of the Debtor of any nature whatsoever, including, without
limitation, all property of the Debtor’s Estate pursuant to section 541 of the Bankruptcy Code,
Cash, Avoidance Actions, Causes of Action, equipment, inventory, tax refunds, claims of right,
interests and property, real and personal, tangible and intangible, and proceeds of any of the
foregoing.

        “Assumption Notice” means a notice of a proposed amount to be paid on account of a Cure
Claim in connection with an Executory Contract to be assumed under the Plan pursuant to section
365 of the Bankruptcy Code, which notice will include: (a) procedures for objecting to proposed
assumptions of Executory Contracts; (b) Cure Claims to be paid in connection therewith; and
(c) procedures for resolution by the Bankruptcy Court of any related disputes.

      “Assumption Schedule” means the schedule of Executory Contracts which the Debtor will
assume as of the Effective Date pursuant to the Confirmation Order.

        “Avoidance Actions” means any and all avoidance, recovery, subordination or other
actions or remedies that may be brought on behalf of the Debtor or the Estate under sections 510,
542, 543, 544, 545, 547, 548, 549, 550, 551 or 553 of the Bankruptcy Code and under similar state
or federal statutes and common law, including, without limitation, fraudulent transfer laws,
whether or not litigation is commenced to prosecute such actions or remedies.

       “Ballot” means the ballots upon which Holders of Impaired Claims entitled to vote on this
Plan have indicated their acceptance or rejection of this Plan in accordance with the instructions
regarding voting.
                                                 3
     Case 8-21-71095-ast         Doc 105     Filed 07/12/21      Entered 07/12/21 19:40:07




       “Bankruptcy Code” means title 11 of the United States Code, as now in effect or hereafter
applicable to this Chapter 11 Case.

     “Bankruptcy Court” means the United States Bankruptcy Court for the Eastern District of
New York having jurisdiction over the Chapter 11 Case.

        “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as amended, and
the local rules of the Bankruptcy Court, as applicable to the Chapter 11 Case.

       “Bar Date Order” means the Order (A) Establishing Bar Dates Pursuant to Bankruptcy
Rule 3003(c) and (B) Approving Form and Manner of Notice Thereof [Docket No. 39], entered
by the Bankruptcy Court on June 17, 2021.

       “Bond Claims” means any Claim arising from, or related to, the 2014 Bond Documents
and the 2014 Bonds, including any and all outstanding principal, which is owed in the aggregate
amount of $207,793,702.19, plus any and all accrued interest, fees (including, without limitation,
professional fees), expenses, costs and other charges payable with respect to the 2014 Bonds,
which Claims are Allowed pursuant to the Cash Collateral Order and under the terms of this Plan.

       “Business Day” means any day of the calendar week, except Saturday, Sunday, a “legal
holiday,” as defined in Bankruptcy Rule 9006(a), or any day on which commercial banks are
authorized or required by law to close in New York, New York.

        “Cash” means cash and cash equivalents including, without limitation, checks and wire
transfers.

       “Cash Collateral Order” means any order, whether interim or final, authorizing the use by
the Debtor during the Chapter 11 Case of the cash collateral of the Trustee.

         “Causes of Action” means any claim, cause of action, controversy, demand, agreement,
right (including to legal or equitable remedies), action, lien, indemnity, guaranty, suit, obligation,
liability, damage, judgment, account, defense, offset, power, privilege, license, and franchise of
any kind or character whatsoever, known, unknown, contingent or non-contingent, matured or
unmatured, suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured
or unsecured, assertable directly or derivatively, whether arising before, on, or after the Petition
Date, in contract or in tort, in law or in equity, or pursuant to any other theory of law, asserted or
which may be asserted by or on behalf of the Debtor and/or the Estate, including: (a) any right of
setoff, counterclaim, or recoupment and any claim on contracts or for breaches of duties imposed
by law or in equity; (b) the right to object to Claims or Interests; (c) any Avoidance Action; and
(d) any claim or defense including fraud, mistake, duress, and usury, and any other defenses set
forth in section 558 of the Bankruptcy Code.

       “Chapter 11 Case” means the Debtor’s chapter 11 case pending in the Bankruptcy Court
under case number 21-71095 (AST).

       “Claim” has the meaning set forth in section 101(5) of the Bankruptcy Code.



                                                  4
     Case 8-21-71095-ast       Doc 105     Filed 07/12/21     Entered 07/12/21 19:40:07




        “Claims and Noticing Agent” means Kurtzman Carson Consultants LLC, in its capacity
as claims and noticing agent for the Debtor.

       “Claims Bar Date” means the deadline for filing Proofs of Claim, which unless established
otherwise by Final Order of the Bankruptcy Court for a particular Claim (including Claims against
the Debtor arising under Residency Agreements and the Bond Claims), will be (a) August 3, 2021,
at 5:00 p.m. prevailing Eastern Time for all Entities other than Governmental Units or
(b) December 13, 2021, at 5:00 p.m. prevailing Eastern Time for Governmental Units, in
accordance with the Bar Date Order.

       “Claims Objection Bar Date” means the deadline for objecting to a Claim, which will be
the date that is the first Business Day following 90 days after the Effective Date, subject to
extension by order of the Bankruptcy Court.

       “Claims Register” means the official register of Claims and Interests maintained by the
Claims and Noticing Agent.

       “Class” means a class or category of Claims or Interests as classified and described in
Section 3 of this Plan.

        “Collateral” means any property or interest in property of the Estate subject to a Lien,
charge or other encumbrance to secure the payment or performance of a Claim, which Lien, charge
or other encumbrance is not subject to avoidance or otherwise invalid under the Bankruptcy Code
or other applicable law.

       “Confirmation Date” means the date on which the clerk of the Bankruptcy Court enters
the Confirmation Order on the Bankruptcy Court’s docket in the Chapter 11 Case.

       “Confirmation Hearing” means the hearing(s) before the Bankruptcy Court on
confirmation of this Plan pursuant to section 1129 of the Bankruptcy Code, as such hearing may
be continued from time to time.

       “Confirmation Order” means the order entered by the Bankruptcy Court confirming this
Plan in accordance with chapter 11 of the Bankruptcy Code and approving the Disclosure
Statement and the other solicitation materials in respect of this Plan.

        “Consenting Holders” means, collectively, holders of the 2014 Bonds that are parties to
the Plan Support Agreement, which parties hold, collectively, approximately seventy-three percent
(73%) of the outstanding aggregate principal amount of all 2014 Bonds issued, and (b) any holder
of 2014 Bonds that executes a joinder to the Plan Support Agreement pursuant to its terms.

       “Creditor” means a Holder of a Claim.

       “Creditors’ Committee” means the statutory committee of unsecured creditors appointed
by the Office of the United States Trustee pursuant to section 1102 of the Bankruptcy Code.

       “Cure” or “Cure Claim” means a Claim (unless waived or modified by the applicable
counterparty) based upon the Debtor’s defaults under an Executory Contract assumed by the

                                               5
     Case 8-21-71095-ast        Doc 105      Filed 07/12/21     Entered 07/12/21 19:40:07




Debtor under sections 365 and 1123 of the Bankruptcy Code, other than a default that is not
required to be cured pursuant to section 365(b)(2) of the Bankruptcy Code.

         “Cure/Assumption Objection Deadline” means the date that is 14 days after the filing of
the Assumption Schedule with the Plan Supplement and service of the Assumption Notice;
provided that if any Executory Contract is added to the Assumption Schedule after the filing of the
initial Assumption Schedule, then the Cure/Assumption Objection Deadline with respect to such
Executory Contract will be 14 days after service of the amended Assumption Schedule with such
modification.

       “Debtor” means Amsterdam as debtor and Debtor in Possession, and includes the Estate.

       “Debtor in Possession” means the Debtor in its capacity as debtor in possession in the
Chapter 11 Case pursuant to sections 1101, 1107(a) and 1108 of the Bankruptcy Code.

       “Deficiency Claim” means a General Unsecured Claim for the difference between (a) the
aggregate amount of an Allowed Claim and (b) the value received on account of the portion of
such Allowed Claim that is a Secured Claim, including without limitation the difference between
the value of any property securing a Claim and the Allowed amount of such Claim, unless the
Holder of such Claim validly elects under section 1111(b) of the Bankruptcy Code to have such
Claim treated as a Secured Claim to the extent Allowed.

         “Definitive Documents” means the definitive documents and agreements governing this
Plan and the transactions contemplated thereunder (including any related orders, agreements,
instruments, schedules, or exhibits) that are contemplated by and referenced in this Plan (as
amended, modified, or supplemented from time to time), including: (i) the motion seeking
authority to use cash collateral and grant adequate protection and the Cash Collateral Orders to be
entered by the Bankruptcy Court approving such motion and all security documents and other loan
documents in connection therewith; (ii) this Plan (including all exhibits and supplements thereto);
(iii) the Disclosure Statement and the other solicitation materials in respect of this Plan; (iv) the
Confirmation Order and pleadings in support of entry of the Confirmation Order; (v) the 2021
Bond Documents and related documentation; (vi) the LSA; (vii) the Member Contribution
Agreement; (viii) any other exit financing contemplated by the Plan Term Sheet, and all security
documents and other related loan documents; (ix) those motions and proposed court orders that
the Debtor file on or after the Petition Date and seek to have heard on an expedited basis at the
“first day hearing”; (x) the documents or agreements for the governance of the Reorganized
Debtor, including any membership agreements and certificates of incorporation; (xi) all
management or consulting agreements of the Reorganized Debtor; (xii) all agreements relating to
Interests in the Reorganized Debtor, if applicable; and (xiii) such other documents, pleadings,
agreements or supplements as may be reasonably necessary or advisable to implement the
Refinancing, and in the case of all such documents described in clauses (i) through (xiii) consistent
in all respects with all other terms and provision of the Plan Term Sheet, and acceptable in form
and substance to the Trustee, the Consenting Holders, the Member, and the Debtor.

       “Disallowed” means any Claim, or any portion thereof, that (a) has been disallowed by
Final Order or pursuant to a settlement among the Debtor and the holder thereof; or (b) for which
a proof of claim was required to be filed and that has not been filed by the Claims Bar Date and

                                                 6
     Case 8-21-71095-ast        Doc 105     Filed 07/12/21      Entered 07/12/21 19:40:07




has not otherwise been deemed timely filed pursuant to a Final Order of the Bankruptcy Court.
“Disallow” and “Disallowance” will have correlative meanings

       “Disbursing Agent(s)” means any Entity acceptable to the Debtor and the Consenting
Holders in its capacity as a disbursing agent under the Plan.

        “Disclosure Statement” means the disclosure statement (including all exhibits and
schedules thereto or referenced therein) that relates to this Plan, as such disclosure statement may
be altered, supplemented, modified, or amended from time to time, including all exhibits and
schedules thereto, to be approved by the Confirmation Order.

       “Distribution” means Cash, property, interests in property or other value distributed to
Holders of Allowed Claims, or their designated agents, under this Plan.

        “Distribution Record Date” means the date for determining which Holders of Allowed
Claims and Interests are eligible to receive distributions pursuant to the Plan, which will be the
date that the Confirmation Order is entered by the Bankruptcy Court, or such other date specified
in the Confirmation Order.

        “Effective Date” means the first Business Day selected by the Debtor, with the consent of
the Trustee, on which (a) the conditions specified in Section 10 of this Plan have been either
satisfied or waived in accordance with the terms of Section 10, and (b) no stay of the Confirmation
Order is in effect.

       “Entity” has the meaning set forth in section 101(15) of the Bankruptcy Code.

        “Estate” means the estate created in the Chapter 11 Case containing all property and other
interests of the Debtor pursuant to section 541 of the Bankruptcy Code.

        “Exculpated Party” means, collectively, in each case in its capacity as such on and after
the Petition Date: (a) the Debtor; (b) the Reorganized Debtor; (c) the Trustee; (d) the Consenting
Holders; (e) the Member, (f) the Creditors’ Committee, (g) the members of the Creditors’
Committee, and (h) with respect to each of the foregoing entities in clauses (a) - (g), such Entity
and its current and former predecessors, successors and assigns, subsidiaries, Affiliates, managed
accounts or funds, and all of their respective current and former officers, directors, principals,
shareholders, members, partners, employees, agents, advisory board members, financial advisors,
attorneys, accountants, investment bankers, consultants, representatives, management companies,
fund advisors and other professionals.

        “Executory Contract” means all contracts and leases to which the Debtor is a party that
are subject to assumption or rejection under section 365 of the Bankruptcy Code.

       “Facility” means the continuing care retirement community owned and operated by the
Debtor, known as “The Amsterdam at Harborside.”

       “File,” “Filed,” or “Filing” means file, filed, or filing with the Bankruptcy Court or its
authorized designee in this Chapter 11 Case.


                                                 7
     Case 8-21-71095-ast         Doc 105     Filed 07/12/21      Entered 07/12/21 19:40:07




        “Final Order” means an order or judgment of the Bankruptcy Court, or other court of
competent jurisdiction, that has been entered on the docket in the Chapter 11 Case or the docket
of any other court of competent jurisdiction, and, which has not been reversed, vacated, or stayed
and as to which (i) the time to appeal, petition for certiorari, or move for a new trial, reargument,
or rehearing has expired and as to which no appeal, petition for certiorari, or other proceedings for
a new trial, reargument, or rehearing shall then be pending, or (ii) if an appeal, writ of certiorari,
new trial, reargument, or rehearing thereof has been sought, such order or judgment shall have
been affirmed by the highest court to which such order was appealed, or certiorari shall have been
denied, or a new trial, reargument, or rehearing shall have been denied or resulted in no
modification of such order, and the time to take any further appeal, petition for certiorari or move
for a new trial, reargument, or rehearing shall have expired; provided, however, that the possibility
that a motion under Rule 60 of the Federal Rules of Civil Procedure, or Bankruptcy Rule 9024,
may be filed relating to such order shall not cause such order to not be a Final Order.

       “General Administrative Claim” means any Administrative Expense Claim, other than an
Accrued Professional Compensation Claim and claims for fees and expenses under 28 U.S.C
§ 1930(a).

        “General Unsecured Claim” means any Claim, including, without limitation, any
Deficiency Claim, asserted against the Debtor that is not (a) a Secured Claim, (b) a Claim entitled
to priority under the Bankruptcy Code or any Final Order of the Bankruptcy Court, (c) a Bond
Claim, (d) a Resident Refund Claim, or (e) an Intercompany Claim.

      “Governmental Unit” has the meaning ascribed to such term in section 101(27) of the
Bankruptcy Code.

       “Holder” means the legal or beneficial holder of a Claim or Interest.

        “Impaired” means, with respect to a Claim or Interest, that such Class of Claims or
Interests is impaired within the meaning of section 1124 of the Bankruptcy Code.

        “Indemnification Provisions” means each of the Debtor’s indemnification obligations in
place as of the Effective Date, whether in the bylaws, certificate of incorporation or formation, or
other organizational or formation documents, board resolutions, management or indemnification
agreements, or employment or other contracts, or otherwise, for the current directors, officers,
employees, attorneys, accountants, investment bankers, and other professionals and agents to the
extent serving in such capacities on or after the Petition Date, with respect to services provided
before or after the Petition Date.

       “Insurance Policies” means, collectively, all of the Debtor’s insurance policies.

      “Intercompany Claim” means any Claim against the Debtor, including Claims under the
Subvention Certificate, held by an Affiliate of the Debtor, including the Member.

       “Interest” means the interest of any Holder in an equity security of the Debtor within the
meaning of section 101(16) of the Bankruptcy Code represented by any issued and outstanding
shares of common or preferred stock or other instrument evidencing a present ownership or
membership interest in the Debtor, whether or not transferable, or any option, warrant, or right,

                                                  8
     Case 8-21-71095-ast        Doc 105     Filed 07/12/21     Entered 07/12/21 19:40:07




contractual or otherwise, to acquire any such interest, including a partnership, limited liability
company or similar interest in the Debtor.

       “Lien” has the meaning set forth in section 101(37) of the Bankruptcy Code.

       “LSA” shall have the meaning given to it in the Disclosure Statement.

       “Member” means Amsterdam Continuing Care Health System, Inc.

       “Member Contribution” shall mean the contribution by the Member to the Debtor
described in the Member Contribution Agreement.

       “Member Contribution Agreement” shall have the meaning given to it in the Disclosure
Statement.

       “Other Priority Claim” means any Claim entitled to priority under sections 507(a)(4) and
507(a)(5) of the Bankruptcy Code.

       “Other Secured Claim” means a Secured Claim other than the Bond Claims.

        “Person” means an individual, corporation, partnership, limited liability company, joint
venture, association, joint stock company, trust, estate, unincorporated organization, governmental
unit, government (or agency or political subdivision thereof), or other Entity, including, without
limitation, the Debtor.

       “Petition Date” means the date on which the Debtor commences the Chapter 11 Case.

        “Phase II” means the reconfiguration of The Harborside pursuant to the original operating
plan and includes the addition of 71 independent living apartments, expansion and renovations of
existing common areas.

        “Plan” means this chapter 11 plan of reorganization, including all appendices, exhibits,
schedules and supplements hereto (including any appendices, exhibits, schedules and supplements
to this Plan that are contained in the Plan Supplement), as it may be altered, amended, modified,
or supplemented from time to time in accordance with the terms hereof and the Plan Support
Agreement.

        “Plan Supplement” means the compilation of documents and forms of documents,
schedules, and exhibits to this Plan, in each case subject to the terms and provisions of the Plan
Support Agreement, to be filed no later than ten (10) days prior to the Confirmation Hearing, as
amended, supplemented, or modified from time to time in accordance with the terms hereof, the
Bankruptcy Code, the Bankruptcy Rules and the Plan Support Agreement, including:
(a) the Assumption Schedule, (b) the Rejection Schedule, (c) the opinion of bond counsel with
respect to the Series 2021 Bonds, (d) the Member Contribution Agreement, (e) the LSA, and
(f) any other necessary documentation related to the implementation of this Plan.

       “Plan Support Agreement” means that certain Plan Support Agreement entered into as of
June 14, 2021 by and among the Debtor, the Consenting Holders, the Member, and any subsequent

                                                9
     Case 8-21-71095-ast        Doc 105     Filed 07/12/21      Entered 07/12/21 19:40:07




Entity that becomes a party thereto pursuant to the terms thereof, as amended and restated from
time to time, which Plan Support Agreement is attached as Exhibit B to the Disclosure Statement.

       “Plan Term Sheet” means that certain term sheet describing the key terms of a plan of
reorganization for the Debtor, attached as Exhibit 1 to the Plan Support Agreement.

      “Priority Claim” means any Claim entitled to priority pursuant to section 507(a) of the
Bankruptcy Code other than an Administrative Expense Claim, Accrued Professional
Compensation Claim or Priority Tax Claims.

        “Priority Tax Claim” means any Claim of a Governmental Unit of a kind entitled to
priority under section 507(a)(8) of the Bankruptcy Code.

       “Pro Rata” shall mean the proportion that the amount of a Claim in a particular Class or
Classes bears to the aggregate amount of all Claims in such Class or Classes, unless this Plan
otherwise provides.

       “Professional Fee Escrow Account” means an interest-bearing account funded by the
Debtor with Cash on the Effective Date in an amount equal to the Professional Fee Amount.

       “Professionals” means all professionals employed in the Chapter 11 Case pursuant to
sections 327, 363 and 1103 of the Bankruptcy Code.

       “Proof of Claim” means a proof of Claim filed against the Debtor in the Chapter 11 Case.

        “Refinancing” means the refinancing of existing debt and certain other obligations of
Amsterdam to be implemented through this Plan and for which the principal terms are set forth in
the Plan Term Sheet.

      “Refinancing Transaction” shall have the meaning ascribed to it in the Disclosure
Statement.

      “Reinstated” or “Reinstatement” means, with respect to Claims and Interests, that the
Claims or Interest shall be rendered Unimpaired in accordance with section 1124 of the
Bankruptcy Code.

       “Rejection Damages Claim” means any Claim on account of the rejection of an Executory
Contract pursuant to section 365 of the Bankruptcy Code.

        “Related Persons” means, with respect to any Person, such Person’s predecessors,
successors, assigns and present and former Affiliates (whether by operation of law or otherwise)
and each of their respective members, partners, equity holders, certificate holders, officers,
directors, employees, representatives, advisors, attorneys, auditors, agents, and professionals, in
each case acting in such capacity on or any time prior to or after the Petition Date, and any Person
claiming by or through any of them.

      “Released Parties” means, collectively, the following Entities (i) the Debtor; (ii) the
Reorganized Debtor; (iii) the 2014 Bond Trustee; (iv) the Consenting Holders; (v) the Member,

                                                10
     Case 8-21-71095-ast         Doc 105      Filed 07/12/21      Entered 07/12/21 19:40:07




(vi) the 2014 Issuer, (vii) the 2021 Bond Trustee; (viii) the 2021 Issuer, (ix) Holders of all Claims,
and (ix) with respect to each of the foregoing entities specified in clauses (i) through (ix), such
Entity and its current and former predecessors, successors and assigns, subsidiaries, Affiliates,
managed accounts or funds, and all of their respective current and former officers, directors,
principals, shareholders, members, partners, employees, agents, advisory board members,
financial advisors, attorneys, accountants, investment bankers, consultants, representatives,
management companies, fund advisors and other professionals; provided that in each case, an
Entity shall not be a Released Party if it: (a) elects to opt out of the releases contained in the Plan;
or (b) timely Files with the Bankruptcy Court on the docket of this Chapter 11 Case an objection
to the releases contained in the Plan that is not resolved before the Confirmation Date.

        “Releasing Parties” means collectively, the following Entities (i) the Debtor; (ii) the
Reorganized Debtor; (iii) the 2014 Bond Trustee; (iv) the Consenting Holders; (v) the Member,
(vi) the 2014 Issuer, (vii) the 2021 Bond Trustee; (viii) the 2021 Issuer, (ix) Holders of all Claims,
and (x) with respect to each of the foregoing entities specified in clauses (i) through (ix), such
Entity and its current and former predecessors, successors and assigns, subsidiaries, Affiliates,
managed accounts or funds, and all of their respective current and former officers, directors,
principals, shareholders, members, partners, employees, agents, advisory board members,
financial advisors, attorneys, accountants, investment bankers, consultants, representatives,
management companies, fund advisors and other professionals; provided that in each case, if an
Entity (a) elects to opt out of the releases contained in the Plan; or (b) timely Files with the
Bankruptcy Court on the docket of this Chapter 11 Case an objection to the releases contained in
the Plan that is not resolved before Confirmation, such Entity shall only be a Releasing Party with
respect to the 2014 Bond Trustee, Consenting Holders as of the Voting Deadline, and Member.

        “Rejection Schedule” means the schedule of Executory Contracts which the Debtor will
reject as of the Effective Date pursuant to the Confirmation Order.

        “Reorganized Debtor” means the Debtor, as reorganized pursuant to and under this Plan
on or after the Effective Date, and its successors.

        “Retained Professional” and collectively, “Retained Professionals” means any Entity:
(a) employed in the Chapter 11 Case under a Final Order in accordance with section 327 and 1103
of the Bankruptcy Code and to be compensated for services rendered prior to the Effective Date,
under sections 327, 328, 329, 330, 331, or 1103 of the Bankruptcy Code (other than an ordinary
course professional retained under an order of the Bankruptcy Court); or (b) for which
compensation and reimbursement has been Allowed by the Bankruptcy Court under
section 503(b)(4) of the Bankruptcy Code.

        “Residency Agreements” means those certain written agreements by and between the
Debtor and current, former, or prospective residents of the Facility governing the terms and
conditions that each independent living unit resident must abide by while residing at The
Harborside, the resident’s obligations regarding the payment of entrance fees, the resident’s rights
to a refund of such entrance fees, and other monthly charges that may be due to the Debtor during
the duration of the resident’s stay at the Facility.



                                                  11
     Case 8-21-71095-ast        Doc 105     Filed 07/12/21      Entered 07/12/21 19:40:07




      “Residents” means all persons that reside at the Facility and are parties to Residency
Agreements or Admission Agreements.

        “Resident Refund Claims” means all claims for refunds of entrance fees pursuant to
Residency Agreements and applicable New York State law that are presently due and owing as of
the Effective Date.

        “Schedules” means, collectively, the schedules of assets and liabilities and statements of
financial affairs Filed by the Debtor pursuant to section 521 of the Bankruptcy Code, as such
schedules may be or may have been amended, modified, or supplemented from time to time.

        “Secured Claim” means (i) any Claim that is secured by property in which the Estate has
an interest, which lien is valid, perfected, and enforceable pursuant to applicable law or by reason
of a Bankruptcy Court order, to the extent of the value of the Creditor’s interest in the Estate’s
interest in such property, as provided in section 506(a) of the Bankruptcy Code or (ii) any Claim
that is subject to setoff under section 553 of the Bankruptcy Code, to the extent of the amount
subject to setoff, as provided in section 506(a) of the Bankruptcy Code, including any Claim that
the Holder of which validly elects to treat as secured pursuant to Section 1111(b) of the Bankruptcy
Code.

        “Series 2021A Bonds” means those certain 2021A Series Continuing Care Retirement
Community Fixed Rate Revenue Bonds (Amsterdam at Harborside Project) Series 2021A, to be
issued by the Issuer pursuant to the 2021 Indenture in accordance with the terms and conditions
set forth in this Plan.

        “Series 2021B Bonds” means those certain 2021B Series Continuing Care Retirement
Community Fixed Rate Revenue Bonds (Amsterdam at Harborside Project) Series 2021B, to be
issued by the Issuer pursuant to the 2021 Indenture in accordance with the terms and conditions
set forth in this Plan.

       “Series 2021 Bonds”, collectively, the Series 2021A Bonds and Series 2021B Bonds.

       “Subvention Certificate” means that certain Subvention Certificate issued on March 31,
2004 issued by the Debtor to the Member.

       “Trustee” means, together, the 2014 Bond Trustee and the 2021 Bond Trustee.

         “Unimpaired” means, with respect to a Claim or Interest, a Class of Claims or Interests
that is “unimpaired” within the meaning of section 1124 of the Bankruptcy Code.

        “United States Trustee” means the Office of the United States Trustee for the Eastern
District of New York.

        “Voting Agent” means Kurtzman Carson Consultants LLC in its capacity as voting agent
for the Debtor.

        “Voting Deadline” means the date set by the Bankruptcy Court by which all parties in
interest must submit their votes on this Plan.

                                                12
     Case 8-21-71095-ast         Doc 105      Filed 07/12/21      Entered 07/12/21 19:40:07




       “Voting Record Date” shall have the meaning ascribed to such term in the Disclosure
Statement.

         1.2.    Interpretation, Application of Definitions and Rules of Construction. Unless
otherwise specified, all section or exhibit references in this Plan are to the respective section in, or
exhibit to, this Plan, as the same may be amended, supplemented, waived, or modified from time
to time. The words “herein,” “hereof,” “hereto,” “hereunder,” and other words of similar import
refer to this Plan as a whole and not to any particular section, subsection, or clause contained
therein. A term used herein that is not defined herein shall have the meaning assigned to that term
in the Bankruptcy Code. The rules of construction contained in section 102 of the Bankruptcy
Code shall apply to this Plan. The headings in this Plan are for convenience of reference only and
shall not limit or otherwise affect the provisions hereof. Unless otherwise provided, any reference
in this Plan to an existing document, exhibit or schedule means such document, exhibit or schedule
as it may have been amended, restated, revised, supplemented or otherwise modified. If a time or
date is specified for any payments or other Distribution under this Plan, it shall mean on or as soon
as reasonably practicable thereafter. Further, where appropriate from a contextual reading of a
term, each term includes the singular and plural form of the term regardless of how the term is
stated and each stated pronoun is gender neutral. In the event of any ambiguity or conflict between
this Plan and the Disclosure Statement, the provisions of this Plan shall govern.

       1.3.    Computation of Time. Bankruptcy Rule 9006 shall apply to all computations of
time periods prescribed or Allowed by this Plan unless otherwise set forth herein or provided by
the Bankruptcy Court. Any references to the Effective Date shall mean the Effective Date or as
soon as reasonably practicable thereafter unless otherwise specified herein

       1.4.    Controlling Document. In the event of an inconsistency between this Plan and the
Disclosure Statement, the terms of this Plan shall control in all respects. In the event of an
inconsistency between this Plan and the Plan Supplement, this Plan shall control, except that the
2021 Bond Documents shall control with respect to the Series 2021 Bonds. In the event of an
inconsistency between this Plan and the Confirmation Order, the Confirmation Order shall control.

SECTION 2. ADMINISTRATIVE AND PRIORITY CLAIMS

        2.1.   Administrative Expense Claims. Subject to the provisions of sections 328, 330(a),
and 331 of the Bankruptcy Code and except to the extent that a Holder of an Allowed General
Administrative Claim and the Debtor or Reorganized Debtor, as applicable, agree to less favorable
treatment, each Holder of an Allowed General Administrative Claim will be paid the full unpaid
amount of such Allowed General Administrative Claim in Cash: (a) if such Allowed General
Administrative Claim is based on liabilities that the Debtor incurred in the ordinary course of
business after the Petition Date, in accordance with the terms and conditions of the particular
transaction giving rise to such Allowed General Administrative Claim and without any further
action by any Holder of such Allowed General Administrative Claim; (b) if such Allowed General
Administrative Claim is due, on the Effective Date, or, if such Allowed General Administrative
Claim is not due as of the Effective Date, on the date that such Allowed General Administrative
Claim becomes due or as soon as reasonably practicable thereafter; (c) if a General Administrative
Claim is not Allowed as of the Effective Date, on the date that is no later than thirty (30) days after
the date on which an order allowing such General Administrative Claim becomes a Final Order of

                                                  13
     Case 8-21-71095-ast       Doc 105      Filed 07/12/21    Entered 07/12/21 19:40:07




the Bankruptcy Court or as soon as reasonably practicable thereafter; or (d) at such time and upon
such terms as set forth in a Final Order of the Bankruptcy Court.

        To be eligible to receive Distributions under this Plan on account of an Administrative
Expense Claim that is not otherwise Allowed by this Plan, a request for payment of an
Administrative Expense Claim must have been or be filed with the Bankruptcy Court on or before
the Administrative Expense Claims Bar Date. Any Administrative Expense Claim that is not
asserted in accordance herewith shall be deemed disallowed under this Plan and shall be forever
barred against the Debtor, the Debtor’s Estate, or any of the Debtor’s Assets or property, and the
Holder thereof shall be enjoined from commencing or continuing any action, employment of
process or act to collect, offset, recoup or recover such Claim.

               (a)     Accrued Professional Compensation Claims. All Professionals seeking
payment of Accrued Professional Compensation Claims shall (i) file their respective final
applications for allowance of compensation for services rendered and reimbursement of expenses
incurred in the Chapter 11 Case by the date that is forty-five (45) days after the Effective Date.
The Reorganized Debtor shall pay Accrued Professional Compensation Claims in Cash in the
amount the Bankruptcy Court allows, including from the Professional Fee Escrow Account, which
the Reorganized Debtor will establish in trust for the Professionals and fund with Cash equal to
the Professional Fee Amount on the Effective Date. Any Accrued Professional Compensation
Claim that is not timely asserted in accordance with this Section 2.1 shall be deemed disallowed
under this Plan and shall be forever barred against the Debtor, the Debtor’s Estate, or any of its
Assets or property, and the Holder thereof shall be enjoined from commencing or continuing any
action, employment of process or act to collect, offset, recoup or recover such Claim.

               (b)     Professional Fee Escrow Account. On the Effective Date, the Reorganized
Debtor shall establish and fund the Professional Fee Escrow Account with Cash equal to the
Professional Fee Amount, which shall be funded by the Reorganized Debtor. The Professional
Fee Escrow Account shall be maintained in trust solely for the Professionals. Such funds shall not
be considered property of the Estate of the Debtor or the Reorganized Debtor. The amount of
Allowed Accrued Professional Compensation Claims shall be paid in Cash to the Professionals by
the Reorganized Debtor from the Professional Fee Escrow Account (a) within five (5) Business
Days after the date that such Claim is Allowed by order of the Bankruptcy Court, or (b) upon such
other terms as may be mutually agreed upon between the Holder of such an Allowed Accrued
Professional Compensation Claim and the Debtor. When such Allowed Accrued Professional
Compensation Claims have been paid in full, any remaining amount in the Professional Fee
Escrow Account shall promptly be paid to the Reorganized Debtor without any further action or
order of the Bankruptcy Court.

               (c)     Professional Fee Amount. All Professionals shall reasonably estimate their
unpaid Accrued Professional Compensation Claims and other unpaid fees and expenses incurred
in rendering services to the Debtor and the 2014 Bond Trustee before and as of the Effective Date,
and shall deliver such estimate to the Debtor no later than five days before the Effective Date;
provided that such estimate shall not be deemed to limit the amount of the fees and expenses that
are the subject of each Professional’s final request for payment in the Chapter 11 Cases. If a
Professional does not provide an estimate, the Debtor or Reorganized Debtor, in consultation with


                                               14
     Case 8-21-71095-ast         Doc 105      Filed 07/12/21     Entered 07/12/21 19:40:07




the 2014 Bond Trustee, may estimate the unpaid and unbilled fees and expenses of such
Professional.

               (d)      Post-Confirmation Fees and Expenses. Except as otherwise specifically
provided in the Plan, from and after the Confirmation Date, the Debtor shall, in the ordinary course
of business and without any further notice to or action, order, or approval of the Bankruptcy Court,
pay in Cash the reasonable and documented legal, professional, or other fees and expenses related
to implementation and consummation of the Plan incurred by the Debtor. Upon the Confirmation
Date, any requirement that Professionals comply with sections 327 through 331, 363, and 1103 of
the Bankruptcy Code in seeking retention or compensation for services rendered after such date
shall terminate, and the Debtor may employ and pay any Professional in the ordinary course of
business without any further notice to or action, order, or approval of the Bankruptcy Court.

        2.2.   Priority Tax Claims. Pursuant to section 1129(a)(9)(C) of the Bankruptcy Code,
unless otherwise agreed by a Holder of an Allowed Priority Tax Claim and the Debtor, each Holder
of an Allowed Priority Tax Claim shall receive, in full satisfaction of its Priority Tax Claim,
payment in full in Cash of the Allowed amount of the Priority Tax Claim on the later of the
Effective Date or as soon as practicable after the date when such Claim becomes an Allowed
Claim.

        2.3.    United States Trustee Statutory Fees. The Debtor and the Reorganized Debtor, as
applicable, will pay fees payable under 28 U.S.C § 1930(a), including fees, expenses, and
applicable interest payable to the United States Trustee, for each quarter (including any fraction
thereof) until the Chapter 11 Case is converted, dismissed, or closed, whichever occurs first.

SECTION 3. CLASSIFICATION OF CLAIMS AND INTERESTS

        Except as set forth herein, all Claims against and Interests in the Debtor are placed in a
particular Class. The Debtor has not classified Administrative Expense Claims, Accrued
Professional Compensation Claims, and Priority Tax Claims.

        The following table classifies Claims against and Interests in the Debtor for all purposes,
including voting, confirmation and Distribution pursuant hereto and pursuant to sections 1122 and
1123(a)(1) of the Bankruptcy Code. This Plan deems a Claim or Interest to be classified in a
particular Class only to the extent that the Claim or Interest qualifies within the description of that
Class and shall be deemed classified in a different Class to the extent that any remainder of such
Claim or Interest qualifies within the description of such different Class. A Claim or Interest is in
a particular Class only to the extent that any such Claim or Interest is Allowed in that Class and
has not been paid or otherwise settled prior to the Effective Date. Each Class set forth below is
treated hereunder as a distinct Class for voting and Distribution purposes.

        Subject to all other applicable provisions of this Plan (including its Distribution
provisions), classified Claims shall receive the treatment described in section 4 herein. This Plan
will not provide any Distributions on account of a Claim to the extent that such Claim has been
disallowed, released, withdrawn, waived, or otherwise satisfied or paid as of the Effective Date,
including, without limitation, payments by third parties.



                                                  15
     Case 8-21-71095-ast         Doc 105      Filed 07/12/21      Entered 07/12/21 19:40:07




         The following table designates the Classes of Claims against and Interests in the Debtor
and specifies which of those Classes are (i) Impaired or Unimpaired by this Plan, (ii) entitled to
vote to accept this Plan in accordance with section 1126 of the Bankruptcy Code, (iii) deemed to
reject this Plan, or (iv) deemed to accept this Plan.

  Class          Claims and Interests                    Status              Entitled to Vote
    1             Other Priority Claims                Unimpaired         No (Deemed to Accept)
    2            Other Secured Claims                  Unimpaired         No (Deemed to Accept)
    3                 Bond Claims                       Impaired                   Yes
    4          General Unsecured Claims,                Impaired                   Yes
              including Rejection Damage
                         Claims
    5           Resident Refund Claims                  Impaired                  Yes
    6             Intercompany Claims                   Impaired          No (Deemed to Reject)
    7            Interests in the Debtor               Unimpaired         No (Deemed to Accept)

SECTION 4. TREATMENT OF CLAIMS AND INTERESTS

        4.1.     Other Priority Claims (Class 1). This Class consists of all Allowed Other Priority
Claims against the Debtor. Except to the extent that a Holder of an Allowed Other Priority Claim
against the Debtor has agreed to a different treatment of such Claim, each such Holder shall
receive, in full satisfaction of such Allowed Other Priority Claim, Cash in an amount equal to such
Allowed Other Priority Claim, on or as soon as reasonably practicable after the later of (i) the
Effective Date; (ii) the date the Other Priority Claim becomes an Allowed Claim; or (iii) the date
for payment provided by any agreement or arrangement between the Debtor and the Holder of the
Allowed Other Priority Claim against the Debtor.

        4.2.    Other Secured Claims (Class 2). This Class consists of all Other Secured Claims
against the Debtor. In full satisfaction of an Allowed Other Secured Claim, on the later of the
Effective Date and the date on which the Other Secured Claim is Allowed, each Holder of an
Allowed Other Secured Claim shall receive, at the sole and exclusive option of the Reorganized
Debtor: (a) Cash equal to the amount of such Claim; (b) the collateral securing its Allowed Other
Secured Claim, (c) Reinstatement of its Allowed Other Secured Claim, or (d) such other treatment
that renders its Allowed Other Secured Claim Unimpaired in accordance with section 1124 of the
Bankruptcy Code.

        4.3.    Bond Claims (Class 3). This Class consists of the Bond Claims against the Debtor.
The Bond Claims are Allowed and shall be treated as follows: (i) Bond Claims on account of the
2014 A Bonds are Allowed in the aggregate amount of $144,867,580.48, (ii) Bond Claims on
account of the 2014 B Bonds are Allowed in the aggregate amount of $1,566,999.86, (iii) Bond
Claims on account of the 2014 C Bonds are Allowed in the aggregate amount of $67,876,572.19.
Unliquidated, accrued and unpaid fees and expenses of the 2014 Bond Trustee and its professionals
incurred through the Effective Date and not paid during this Chapter 11 Case are also part of, and
shall be added to, the aggregate amount of the Bond Claims. Upon the terms and subject to the
conditions set forth in this Plan, in full and final satisfaction, settlement, release, and discharge of

                                                  16
     Case 8-21-71095-ast         Doc 105     Filed 07/12/21      Entered 07/12/21 19:40:07




the Bond Claims, on the Effective Date or as soon as reasonably practicable thereafter, each Holder
of Bond Claims on account of the 2014 A Bonds and 2014 B Bonds shall exchange the then
outstanding 2014 A Bonds and 2014 B Bonds for a pro rata share of the Series 2021B Bonds issued
in the aggregate original principal amount of $127,327,200. On the Effective Date or as soon as
reasonably practicable thereafter, the 2014 C Bonds will be cancelled in whole without any
payment or consideration. Any and all fees of the 2014 Bond Trustee and its professionals shall
be paid, pursuant to the terms of the 2014 Bond Documents, from the existing debt service reserve
fund for the 2014 Bonds and shall otherwise be treated as part of the Allowed Bond Claims and
shall be paid in full on the Effective Date. Accordingly, Class 3 Claims are Impaired.

       4.4.     General Unsecured Claims (Class 4). This Class consists of all General Unsecured
Claims against the Debtor, including Rejection Damage Claims. Except to the extent that a Holder
of an Allowed General Unsecured Claim against the Debtor agrees to a different treatment of such
Claim, on the Effective Date or as soon as reasonably practicable thereafter, the Debtor will pay
an amount equal to fifteen (15) percent of the Allowed amount of such Class 4 Claim, in each case
subject to all defenses or disputes the Debtor may assert as to the validity or amount of such
Claims. Accordingly, Class 4 Claims are Impaired.

       4.5.   Resident Refund Claims (Class 5). This Class consists of all claims for refunds of
entrance fees pursuant to Residency Agreements and applicable New York State law that are
presently due and owing as of the Effective Date. In full satisfaction of an Allowed Resident
Refund Claim, on the later of the Effective Date and the date on which the Resident Refund Claim
is Allowed, each Holder of an Allowed Resident Refund Claim shall receive payment in the full
face amount of such Class 5 Claim but shall not receive interest thereon. Accordingly, Class 5
Claims are Impaired.

        4.6.   Intercompany Claims (Class 6). This Class consists of all Intercompany Claims
against the Debtor, including those of the Member. All Intercompany Claims shall, at the option
of the Debtor in consultation with the Member, the 2014 Bond Trustee, and the Creditors’
Committee, either be reinstated or extinguished without distribution, provided that the Claims
under the Subvention Certificate shall be reinstated but such Claims shall at all times shall be
subordinate to obligations relating to the Series 2021 Bonds as further evidenced by an acceptable
subordination agreement.

        4.7.    Interests in Amsterdam (Class 7). This Class consists of Interests of the Debtor.
On the Effective Date, Interests of the Debtor shall be Reinstated, and holders of such Interests
shall retain such Interests.

SECTION 5. CRAMDOWN.

         If all applicable requirements for confirmation of this Plan are met as set forth in
section 1129(a) of the Bankruptcy Code except subsection (8) thereof, the Debtor may request that
the Bankruptcy Court confirm this Plan in accordance with section 1129(b) of the Bankruptcy
Code on the bases that this Plan is fair and equitable and does not discriminate unfairly with respect
to each Class of Claims or Interests that is Impaired under, and has not accepted or is deemed to
reject, this Plan.


                                                 17
     Case 8-21-71095-ast         Doc 105     Filed 07/12/21      Entered 07/12/21 19:40:07




SECTION 6. MEANS FOR IMPLEMENTATION OF THIS PLAN

         6.1.   Refinancing Transaction. On the Effective Date, the Debtor, the Reorganized
Debtor, or any other entities may take all actions as may be necessary or appropriate to effect any
transaction described in, approved by, contemplated by, or necessary to effectuate this Plan,
including: (a) the execution and delivery of appropriate agreements or other documents of
refinancing, exit financing, or reorganization containing terms that are consistent with the terms
of this Plan and that satisfy the requirements of applicable law; (b) the execution and delivery of
appropriate instruments of transfer, assignment, assumption, or delegation of any property, right,
liability, duty, or obligation on terms consistent with the terms of this Plan; (c) the filing of
appropriate certificates of incorporation, merger, or consolidation with the appropriate
governmental authorities under applicable law; and (d) all other actions that the Debtor or the
Reorganized Debtor, as applicable, determines are necessary or appropriate.

        The Confirmation Order shall and shall be deemed to, under both section 1123 and section
363 of the Bankruptcy Code, authorize, among other things, all actions as may be necessary or
appropriate to effect any transaction described in, approved by, contemplated by, or necessary to
effectuate this Plan.

        6.2.    2021 Bond Documents. The Reorganized Debtor shall be authorized to enter into
the 2021 Bond Documents on the Effective Date. On the Effective Date, and following the
consummation of the Refinancing Transaction, the 2021 Bond Documents to which the
Reorganized Debtor will be a party shall constitute legal, valid, binding, and authorized obligations
of the Reorganized Debtor, enforceable in accordance with their terms. The financial
accommodations to be extended under the 2021 Bond Documents are being extended and shall be
deemed to have been extended in good faith and for legitimate business purposes and are
reasonable and shall not be subject to avoidance, recharacterization, or subordination (including
equitable subordination) for any purposes whatsoever and shall not constitute preferential
transfers, fraudulent conveyances, or other voidable transfers under the Bankruptcy Code or any
other applicable non-bankruptcy law. On the Effective Date, all of the Liens and security interests
to be granted in accordance with the 2021 Bond Documents (a) shall be deemed to be granted,
(b) shall be legal, binding, and enforceable Liens on and security interests in the collateral granted
thereunder in accordance with the terms of the 2021 Bond Documents, (c) shall be deemed
automatically perfected on the Effective Date (without any further action being required by the
Reorganized Debtor, the Trustee, or any of Holders of Series 2021 Bonds), having the priority set
forth in the 2021 Bond Documents and subject only to such Liens and security interests as may be
permitted under the 2021 Bond Documents, and (d) shall not be subject to avoidance,
recharacterization, or subordination (including equitable subordination) for any purposes
whatsoever and shall not constitute preferential transfers, fraudulent conveyances, or other
voidable transfers under the Bankruptcy Code or any applicable non-bankruptcy law. The
Reorganized Debtor, and the Entities granted such Liens and security interests are authorized to
make all filings and recordings and to obtain all governmental approvals and consents necessary
to establish and perfect such Liens and security interests under the provisions of the applicable
state, provincial, federal, or other law that would be applicable in the absence of the Plan and the
Confirmation Order (it being understood that perfection shall occur automatically by virtue of the
entry of the Confirmation Order, and any such filings, recordings, approvals, and consents shall
not be required), the Reorganized Debtor shall take such actions as reasonably requested by the

                                                 18
     Case 8-21-71095-ast       Doc 105     Filed 07/12/21      Entered 07/12/21 19:40:07




2021 Bond Trustee and consistent with this Plan and the Plan Support Agreement in connection
with the implementation of this Plan and will thereafter cooperate to make all other filings and
recordings that otherwise would be necessary under applicable law to give notice of such Liens
and security interests to third parties.

        6.3.    Series 2021A Bonds. On the Effective Date, the Reorganized Debtor shall cause
the Issuer to issue the Series 2021A Bonds, the primary economic terms of which are described
below.

Principal:            $40,710,000.00, on the terms and conditions set forth in the 2021 Bond
                      Documents.

Rate of Interest and Fixed rate of 9.0% per annum, payable semi-annually. Principal on the
Payment Terms:       Series 2021A Bonds will amortize commencing January 1, 2027 as set forth
                     in the 2021 Bond Documents.

Maturity Date:        January 1, 2041

Call Protection:      The Series 2021A Bonds will subject to optional redemption at par on and
                      after October 1, 2031 (the “Par Call Date”). The Series 2021A Bonds shall
                      also be subject to optional redemption on and after October 1, 2026 and
                      prior to the Par Call Date, at a make-whole redemption price as set forth in
                      the 2021 Bond Documents.

Collateral:           The Series 2021A Bonds will be secured by a first priority lien on all assets
                      of Debtor, except the LSA, and shall have payment priority over the Series
                      2021 B Bonds.


        6.4.    Series 2021B Bonds. On the Effective Date, the Reorganized Debtor shall cause
the Issuer to issue the Series 2021B Bonds, the primary economic terms of which are described
below.

Principal:              The Series 2014A Bonds and Series 2014B Bonds (in the current aggregate
                        principal amount of $139,917,130) will be exchanged for a pro rata amount
                        of the new Series 2021B Bonds in a principal amount of $127,327,200.




                                               19
     Case 8-21-71095-ast      Doc 105     Filed 07/12/21      Entered 07/12/21 19:40:07




Rate of Interest and   The Series 2021B Bonds will be subordinate in payment and security to the
Payment Terms:         Series 2021A Bonds. Interest on the Series 2021B Bonds will be reduced
                       from the current fixed blended rate of 6.613% to a fixed rate of 5.0% per
                       annum. The Series 2021B Bonds will bear interest at the rate of (i) 5.00%
                       per annum, provided that upon the earlier of (x) the incurrence of
                       indebtedness by the Reorganized Debtor, the Sponsor or any affiliate
                       thereof for Phase II, (y) twenty years after the Effective Date and (z) the
                       date on which the Reorganized Debtor has 150 days’ cash on hand in excess
                       of the MLR Requirement (as defined below), the interest rate on the Series
                       2021B Bonds shall increase to 5.25%. Principal on the Series 2021B Bonds
                       will amortize commencing July 1, 2041 as set forth in 2021 Bond
                       Documents.

Maturity Date:         January 1, 2058

Call Protection:       The Series 2021B Bonds will not be subject to optional redemption prior
                       to October 1, 2026. The Series 2021B Bonds will be subject to optional
                       redemption prior to maturity at the following prices (as a percentage of the
                       principal amount of the Series 2021B Bonds):
                                        Redemption Date                   Redemption Price
                               October 1, 2026 – September 30, 2027       107%
                               October 1, 2027 – September 30, 2028       106
                               October 1, 2028 – September 30, 2029       105
                               October 1, 2029 – September 30, 2030       105
                               October 1, 2030 – September 30, 2031       105
                               October 1, 2031 – September 30, 2032       105
                               October 1, 2032 – September 30, 2033       105
                               October 1, 2033 – September 30, 2034       104
                               October 1, 2034 – September 30, 2035       103
                               October 1, 2035 – September 30, 2036       102
                               October 1, 2036 – September 30, 2037       101
                                  October 1, 2037 and thereafter          100
Collateral:            The Series 2021B Bonds will be secured by a first priority lien on all assets
                       of the Debtor, except the LSA, and subject to the payment priority of the
                       Series 2021A Bonds.


       6.5.    Interest on 2014 A Bonds and 2014 B Bonds. Upon the Effective Date, past due
and accrued interest on the 2014 A Bonds and 2014 B Bonds will be extinguished

        6.6.  Series 2014C Bonds. The Series 2014C Bonds will be cancelled in whole without
any payment or consideration. The accreted value of the Series 2014C Bonds as of June 14, 2021
is $67,876,572.19.




                                              20
     Case 8-21-71095-ast        Doc 105      Filed 07/12/21     Entered 07/12/21 19:40:07




        6.7.   Member Contribution. The Member shall contribute $9 million to the Debtor. The
Member Contribution shall be funded on the effective date of the Debtor’s confirmed chapter 11
plan of reorganization in accordance with the terms of the Member Contribution Agreement.

        Approximately $3,600,000 of the Member Contribution will come from the proceeds of
the closing of the sale of the real property located in the hamlet of Mount Sinai within the Town
of Brookhaven in Suffolk County, New York, which are currently held by Amsterdam Nursing
Home Corporation (1992), an Affiliate of the Debtor, subject to restrictions agreed upon with DOH
pursuant to the HEAL Grant Contract, as amended.

        The Member Contribution shall be subject to the following conditions: (i) the transaction
is subject to approval by the Nassau County Industrial Development Agency (or any other bond
issuer); (ii) the transaction is subject to the Member obtaining all requisite state and local
approvals, including, without limitation, the Charites Bureau of the New York State Attorney
General, DOH and DFS, if required; and (iii) the Subvention Certificate evidencing the $3,000,000
subvention from Member to the Debtor issued on March 31, 2004 will survive the restructuring,
subordinate to all the Series 2021 Bonds.

        The Member shall also provide an additional $9 million LSA for not less than a 10-year
period, which shall be reserved for making payments to keep the Reorganized Debtor in regulatory
compliance, including with respect to payments of unpaid entrance fee refunds and satisfaction of
minimum liquid reserve requirements that may become due in the future. The LSA shall not be
subject to the liens of the 2021 Bond Trustee but shall be in form and substance reasonably
acceptable to the 2021 Bond Trustee. The LSA will be funded from the proceeds of the sale of
substantially all of the assets of Amsterdam Nursing Home Corporation (1992).

        6.8.     Reserves. Under New York law, continuing care retirement communities like the
Debtor are required to maintain liquid assets supporting reserve funds (“MLR Requirement”) once
the community becomes operational. The amount of the debt reserve fund is required to be equal
to the total of all principal and interest payments becoming due within the next 12 months under
any long-term financing of the facility. The amount of the operating reserve fund shall be equal
to thirty-five (35) percent of the sum of the projected operating expenses during the next 12
months, plus the projected aggregate of all taxes and insurance expenses related to capital assets
due within the next 12 months, plus the projected debt interest payments due within the next 12
months, excluding the debt interest payments described in the description of the debt reserve fund
above, plus the projected and/or actual refund expenses becoming due within the next 12 months,
except as due on the resale of a unit. As a result of the restructuring, the Debtor will be in
compliance with the minimum liquid operating reserve requirement and minimum liquid debt
reserve requirement as set forth by New York State DFS Insurance Regulation 140.

        6.9.     No Further Corporate Action. The issuance of the Series 2021 Bonds for
distribution under the Plan is authorized without the need for further corporate action, and all of
the Series 2021 Bonds issued or issuable under the Plan shall be duly authorized and validly issued
under the Plan. The Reorganized Debtor shall cause to be delivered customary legal opinions and
other documents in connection with the issuance of the Series 2021 Bonds, in form and substance
acceptable to the Trustee, including, without limitation, (i) the Opinion of Bond Counsel, and (ii) a
lender’s title policy with respect to the real property securing the Reorganized Debtor’s obligations

                                                 21
     Case 8-21-71095-ast         Doc 105     Filed 07/12/21      Entered 07/12/21 19:40:07




under the Series 2021 Bond Documents, and the first mortgage position of the Trustee, subject to
such exceptions as are reasonably acceptable to the Trustee.

        6.10. Continued Corporate Existence. Except as otherwise provided in this Plan, the
Debtor shall continue to exist as of the Effective Date as a separate corporate Entity, with all the
powers of a corporation under the applicable law in the jurisdiction where the Debtor is
incorporated or formed and under the certificate of incorporation and bylaws (or other formation
documents) in effect prior to the Effective Date, except to the extent such certificate of
incorporation and bylaws (or other formation documents) are amended by this Plan or otherwise,
and to the extent such documents are amended, such documents are deemed to be under this Plan
and require no further action or approval.

        6.11. Vesting of Assets in the Reorganized Debtor. Except as otherwise provided in this
Plan or any agreement, instrument, or other document incorporated herein, including the Liens and
security interests granted under the 2014 Bond Documents which such Liens and security interests
continue to secure the obligations related to the 2021 Bond Documents, on the Effective Date, all
property in the Estate, all Causes of Action, and any property acquired by the Debtor under this
Plan shall vest in the Reorganized Debtor, free and clear of all Liens, Claims, charges, or other
encumbrances. On and after the Effective Date, except as otherwise provided in this Plan, the
Reorganized Debtor may operate its business and may use, acquire, or dispose of property and
compromise or settle any Claims, Interests, or Causes of Action without supervision or approval
by the Bankruptcy Court and free of any restrictions of the Bankruptcy Code or the Bankruptcy
Rules.

        6.12. Cancellation of Agreements, Security Interests, and Other Interests. On the
Effective Date, except to the extent otherwise specifically provided in the Plan, including to the
extent certain of the 2014 Bond Documents continue in existence pursuant to their amendment and
restatement pursuant to the 2021 Bond Documents, all notes, instruments, certificates, and other
documents evidencing the 2014 Bonds, shall be cancelled and the obligations of the Debtor or the
Reorganized Debtor thereunder or in any way related thereto (including, without limitation, any
guarantee obligations of any non-Debtor Affiliates with respect to the Bond Claims) shall be
discharged and the agents and Trustee thereunder shall be automatically and fully discharged from
all duties and obligations thereunder. Except to the extent certain security interests and Liens
continue in existence pursuant to the 2021 Bond Documents, all existing security interests and/or
Liens and/or any other Secured Claims shall also be automatically released, discharged,
terminated, and of no further force and effect as of the Effective Date. Notwithstanding the
foregoing, following confirmation of the Plan or the occurrence of the Effective Date, to the extent
that the 2014 Bond Documents do not otherwise remain in effect pursuant to the 2021 Bond
Documents, any credit document or agreement that governs the rights of any Holder of a Bond
Claim shall continue in effect for purposes of (1) allowing Holders of such Allowed Claims to
receive distributions under the Plan; (2) allowing and preserving the rights of the agents or
representatives of Holders of such Claims to make distributions on account of such Allowed
Claims, as provided in the Plan; (3) preserving all exculpations in favor of the Trustee; (4) allowing
the Trustee to enforce any rights and obligations (except against the Debtor) owed to it under the
2014 Bond Documents, the Plan or the Confirmation Order, including the right of the 2014 Bond
Trustee to be compensated for fees and reimbursed for expenses, including expenses of its
professionals, to assert its charging lien, to enforce its indemnity and other rights and protections

                                                 22
     Case 8-21-71095-ast         Doc 105      Filed 07/12/21     Entered 07/12/21 19:40:07




with respect to and pursuant to the 2014 Bond Documents; and (5) permitting the Trustee to appear
and be heard in the Chapter 11 Case, or in any proceeding in the Court or any other court.

        6.13. Exemption from Registration Requirements; Trading of Securities. The offering,
issuance, and distribution of Series 2021 Bonds issued under this Plan shall be exempt from,
among other things, the registration requirements of section 5 of the Securities Act under section
3(a)(2) and 3(a)(4) of the Securities Act of 1933, as amended and under section 1145(a)(1) of the
Bankruptcy Code. Any and all Series 2021 Bonds issued under this Plan will be freely tradable
under the Securities Act by the recipients thereof.

        6.14. Organizational Documents. Subject to Section 6.1 of this Plan, the Reorganized
Debtor shall enter into such agreements and amend its corporate governance documents to the
extent necessary to implement the terms and provisions of this Plan. Under section 1123(a)(6) of
the Bankruptcy Code, the organizational documents of the Reorganized Debtor will prohibit the
issuance of non-voting Interests. After the Effective Date, the Reorganized Debtor will amend
and restate its organizational documents, and the Reorganized Debtor will file its respective
certificates or articles of incorporation, bylaws, or such other applicable formation documents, and
other constituent documents as permitted by the laws of the state of incorporation and the
organization documents of the Reorganized Debtor.

        6.15. Exemption from Certain Transfer Taxes and Recording Fees. To the fullest
extent permitted by section 1146(a) of the Bankruptcy Code, any transfer from the Debtor to the
Reorganized Debtor or to any Entity under, in contemplation of, or in connection with this Plan or
under: (1) the issuance, distribution, transfer, or exchange of any debt, securities, or other interest
in the Debtor or the Reorganized Debtor; (2) the creation, modification, consolidation, or recording
of any mortgage, deed of trust or other security interest, or the securing of additional indebtedness
by such or other means; (3) the making, assignment, or recording of any lease or sublease; or
(4) the making, delivery, or recording of any deed or other instrument of transfer under, in
furtherance of, or in connection with, this Plan, including any deeds, bills of sale, assignments, or
other instrument of transfer executed in connection with any transaction arising out of,
contemplated by, or in any way related to this Plan, shall not be subject to any document recording
tax, stamp tax, conveyance fee, intangibles, or similar tax, mortgage tax, real estate transfer tax,
mortgage recording tax, Uniform Commercial Code filing or recording fee, regulatory filing or
recording fee, or other similar tax or governmental assessment, and the appropriate state or local
governmental officials or agents shall forego the collection of any such tax or governmental
assessment and to accept for filing and recordation any of the foregoing instruments or other
documents without the payment of any such tax or governmental assessment.

        6.16. Board and Officers of the Reorganized Debtor. As of the Effective Date, the
members of the board of directors and officers of the Debtor as of the Petition Date shall remain
in their current capacities as director and officers of the Reorganized Debtor unless otherwise
disclosed in the Plan Supplement or prior to the commencement of the Confirmation Hearing, in
each case subject to the ordinary rights and powers of the board of directors to remove or replace
the officers in accordance with the Reorganized Debtor’s organizational documents and any
applicable employment agreements that are assumed pursuant to this Plan. From and after the
Effective Date, each officer of the Reorganized Debtor shall serve pursuant to the terms of the


                                                  23
     Case 8-21-71095-ast        Doc 105      Filed 07/12/21     Entered 07/12/21 19:40:07




Reorganized Debtor’s charters and bylaws or other formation and constituent documents, and
applicable laws of the Reorganized Debtor’s jurisdiction of formation.

        6.17. Directors and Officers Insurance Policies. Notwithstanding anything in the Plan
to the contrary, the Reorganized Debtor shall be deemed to have assumed all of the Debtor’s
Directors and Officers Liability Insurance Policies under section 365(a) of the Bankruptcy Code
effective as of the Effective Date. Entry of the Confirmation Order will constitute the Court’s
approval of the Reorganized Debtor’s foregoing assumption of the unexpired Directors and
Officers Liability Insurance Policies. Notwithstanding anything to the contrary contained in the
Plan, Confirmation of the Plan shall not discharge, impair, or otherwise modify any indemnity
obligations assumed by the foregoing assumption of the Directors and Officers Liability Insurance
Policies, and each such indemnity obligation will be deemed and treated as an Executory Contract
that has been assumed by the Debtor under the Plan as to which no Proof of Claim need be Filed.

         6.18. Other Insurance Policies. On the Effective Date, the Debtor’s Insurance Policies
in existence as of the Effective Date shall be Reinstated and continued in accordance with their
terms and, to the extent applicable, shall be deemed assumed by the Reorganized Debtor under
section 365 of the Bankruptcy Code and Sections 6.17 and 6.18 hereof. Nothing in this Plan shall
affect, impair, or prejudice the rights of the insurance carriers, the insureds, or the Reorganized
Debtor under the Insurance Policies in any manner, and such insurance carriers, the insureds, and
Reorganized Debtor shall retain all rights and defenses under such Insurance Policies. The
Insurance Policies shall apply to and be enforceable by and against the insureds and the
Reorganized Debtor in the same manner and according to the same terms and practices applicable
to the Debtor, as existed prior to the Effective Date. Following the Effective Date, the Debtor’s
Insurance Policies shall comply with all applicable covenants set forth in the 2021 Bond
Documents.

        6.19. Preservation of Rights of Action. In accordance with section 1123(b) of the
Bankruptcy Code but subject to the releases set forth in Section 11 herein, including but not limited
to the release of all Causes of Action against the Trustee and the Consenting Holders, all Causes
of Action that the Debtor may hold against any Entity shall vest in the Reorganized Debtor on the
Effective Date. Thereafter, the Reorganized Debtor shall have the exclusive right, authority, and
discretion to determine, initiate, file, prosecute, enforce, abandon, settle, compromise, release,
withdraw, or litigate to judgment any such Causes of Action, whether arising before or after the
Petition Date, and to decline to do any of the foregoing without the consent or approval of any
third party or further notice to or action, order, or approval of the Bankruptcy Court. Subject to
the releases set forth in Section 11 herein, no Entity may rely on the absence of a specific
reference in this Plan, the Plan Supplement, or the Disclosure Statement to any specific
Cause of Action as any indication that the Debtor or Reorganized Debtor, as applicable, will
not pursue any and all available Causes of Action. The Debtor or Reorganized Debtor, as
applicable, expressly reserves all rights to prosecute any and all Causes of Action against any
Entity, except as otherwise expressly provided in this Plan, and, therefore, no preclusion
doctrine, including the doctrines of res judicata, collateral estoppel, issue preclusion, claim
preclusion, estoppel (judicial, equitable, or otherwise) or laches, shall apply to any Cause of
Action upon, after, or as a consequence of the confirmation of the Plan or the occurrence of
the Effective Date.


                                                 24
     Case 8-21-71095-ast         Doc 105      Filed 07/12/21     Entered 07/12/21 19:40:07




        6.20. Corporate Action. Upon the Effective Date, all actions contemplated by this Plan
shall be deemed authorized, approved, and, to the extent taken prior to the Effective Date, ratified
without any requirement for further action by Holders of Claims or Interests, directors, managers,
or officers of the Debtor, the Reorganized Debtor, or any other Entity, including: (1) assumption
of Executory Contracts; (2) selection of the directors, managers, and officers for the Reorganized
Debtor; (3) the execution of and entry into the 2021 Bond Documents; (4) the issuance and
distribution of the Series 2021 Bonds as provided herein; and (5) all other acts or actions
contemplated or reasonably necessary or appropriate to promptly consummate the transactions
contemplated by this Plan (whether to occur before, on, or after the Effective Date). All matters
provided for in this Plan involving the company structure of the Reorganized Debtor and any
company action required by the Debtor or Reorganized Debtor, as applicable, in connection
therewith shall be deemed to have occurred on and shall be in effect as of the Effective Date
without any requirement of further action by the security holders, directors, managers, authorized
persons, or officers of the Debtor or Reorganized Debtor, as applicable.

        On or prior to the Effective Date, the appropriate officers, directors, managers, or
authorized persons of the Debtor or Reorganized Debtor, as applicable (including any president,
vice-president, chief executive officer, treasurer, general counsel, or chief financial officer
thereof), shall be authorized and directed to issue, execute, and deliver the agreements, documents,
securities, certificates of incorporation, certificates of formation, bylaws, operating agreements,
and instruments contemplated by this Plan (or necessary or desirable to effect the transactions
contemplated by this Plan) in the name of and on behalf of the Debtor or the Reorganized Debtor,
as applicable, including (1) the 2021 Bond Documents, (2) the Series 2021 Bonds and (3) any and
all other agreements, documents, securities, and instruments relating to the foregoing. The
authorizations and approvals contemplated by this Plan shall be effective notwithstanding any
requirements under non-bankruptcy law.

        6.21. Effectuating Documents; Further Transactions. Prior to, on, and after the
Effective Date, the Debtor and Reorganized Debtor and the directors, managers, officers,
authorized persons, and members of the boards of directors or managers and directors thereof, are
authorized to and may issue, execute, deliver, file, or record such contracts, securities, instruments,
releases, and other agreements or documents and take such actions as may be necessary or
appropriate to effectuate, implement, and further evidence the terms and provisions of this Plan,
the 2021 Bond Documents, the 2021 Bonds and any other securities issued under this Plan in the
name of and on behalf of the Reorganized Debtor, without the need for any approvals,
authorizations, actions, or consents except for those expressly required under this Plan. All
counterparties to any documents described in this paragraph are authorized to and may execute
any such documents as may be required or provided by such documents without further order of
the Bankruptcy Court.

SECTION 7. ASSUMPTION AND REJECTION OF Executory Contracts

        7.1.    Assumption and Rejection of Executory Contracts. Except as otherwise provided
in this Plan or in a motion filed by the Debtor before the Effective Date, each of the Executory
Contracts of the Debtor, including the Residency Agreements and Admission Agreements, shall
be deemed assumed as of the Effective Date, without the need for any further notice to or action,
order, or approval of the Bankruptcy Court, pursuant to section 365 of the Bankruptcy Code, other

                                                  25
     Case 8-21-71095-ast        Doc 105      Filed 07/12/21     Entered 07/12/21 19:40:07




than: (1) those that are identified on the Rejection Schedule, (2) those that have previously been
rejected by a Final Order of the Bankruptcy Court, (3) those that are the subject of a motion to
reject Executory Contracts that is pending on the Confirmation Date, or (4) those that expired or
terminated pursuant to their own terms prior to the Effective Date. Entry of the Confirmation
Order shall constitute an order of the Bankruptcy Court approving the assumptions or rejections
of each Executory Contract as set forth in the Plan, the Assumption Schedule, or the Rejection
Schedule pursuant to sections 365(a) and 1123 of the Bankruptcy Code and effective on the
occurrence of the Effective Date, except as otherwise provided in the Plan or Confirmation Order.
Each Executory Contract assumed pursuant to the Plan or by Bankruptcy Court order will re-vest
in and be fully enforceable by the Reorganized Debtor in accordance with its terms, except as such
terms may have been modified under applicable federal law or as otherwise agreed by the Debtor
and the applicable counterparty to the Executory Contract. All existing Residency Agreements
and Admission Agreements shall be assumed.

       7.2.    Inclusiveness. Except as otherwise provided herein or agreed to by the Debtor and
the applicable counterparty, each Executory Contract shall include any and all modifications,
amendments, supplements, restatements or other agreements made directly or indirectly by any
agreement, instrument or other document that in any manner affects such Executory Contract.

        7.3.    Cure of Defaults. Any monetary defaults under an Executory Contract to be
assumed will be satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, by payment of
the Cure Claim, as reflected on the Assumption Notice or as otherwise agreed or determined by a
Final Order of the Court, in Cash on the Effective Date or as soon as reasonably practicable
thereafter, subject to the limitations described below, or on such other terms as the parties to such
Executory Contracts may otherwise agree. In the event of a dispute regarding: (a) any Cure Claim;
(b) the ability of the Debtor to provide “adequate assurance of future performance” (within the
meaning of section 365 of the Bankruptcy Code) under the Executory Contract to be assumed; or
(c) any other matter pertaining to assumption or the satisfaction of any Cure Claim will be made
following the entry of a Final Order resolving the dispute and approving the assumption of such
Executory Contracts; provided, however, that prior to the Effective Date, the Debtor may settle
any dispute regarding such Cure Claim without further notice to or action, order, or approval of
the Court.

         At least seven days before the Voting Deadline, the Debtor will distribute, or cause to be
distributed, Assumption Notices to the applicable third parties. Any objection by a counterparty
to an Executory Contract to the proposed assumption or related Cure Claim must be Filed
by the Cure/Assumption Objection Deadline. Any counterparty to an Executory Contract that
fails to timely object to the proposed assumption or Assumption Notice will be deemed to have
assented to such assumption and Cure Claim.

        In the event of an unresolved dispute regarding (a) any Cure Claim; (b) the ability of the
Debtor to provide “adequate assurance of future performance” (within the meaning of section 365
of the Bankruptcy Code) under the Executory Contract to be assumed; or (c) any other matter
pertaining to assumption, such dispute will be resolved by a Final Order of the Bankruptcy Court.

       7.4.    Claims Based on Rejection of Executory Contracts and Unexpired Leases. Proofs
of Claim with respect to Claims arising from the rejection of Executory Contracts, if any, must be

                                                 26
     Case 8-21-71095-ast         Doc 105      Filed 07/12/21     Entered 07/12/21 19:40:07




Filed with the Bankruptcy Court no later than the Claims Bar Date, or (b) a date provided in an
order of the Court authorizing the rejection of the respective Executory Contract (including the
Confirmation Order), or if no date is provided, thirty (30) calendar days after entry of the order
authorizing such rejection.

         Any Claims arising from the rejection of an Executory Contract not timely Filed with the
Claims and Noticing Agent will be automatically Disallowed, forever barred from assertion, and
will not be enforceable against the Debtor, the Debtor’s Estate, the Reorganized Debtor, or their
property without the need for any objection by the Debtor or Reorganized Debtor, as applicable,
or further notice to, or action, order, or approval of, the Bankruptcy Court or any other Entity, and
any Claim arising out of the rejection of the Executory Contract will be deemed fully satisfied,
settled, and released, notwithstanding anything in the Schedules or a Proof of Claim to the contrary.

        All Claims arising from the rejection by the Debtor of any Executory Contract pursuant to
section 365 of the Bankruptcy Code will be classified as General Unsecured Claims and will be
treated in accordance with Section 4 of the Plan.

        7.5.    Indemnification. On and as of the Effective Date, the Indemnification Provisions
will be assumed and irrevocable and will survive the effectiveness of this Plan, and the
Reorganized Debtor’s governance documents will provide for the indemnification, defense,
reimbursement, exculpation, and/or limitation of liability of and advancement of fees and expenses
to the Debtor’s and the Reorganized Debtor’s current and former directors, officers, employees,
and agents to the fullest extent permitted by law and at least to the same extent as the certificate of
incorporation, bylaws, or similar organizational documents of the Debtor as of the Petition Date,
against any claims or Causes of Action whether direct or derivative, liquidated or unliquidated,
fixed, or contingent, disputed or undisputed, matured or unmatured, known or unknown, foreseen
or unforeseen, asserted or unasserted. The Reorganized Debtor shall not amend and/or restate its
certificate of incorporation, bylaws, or similar organizational document before or after the
Effective Date to terminate or materially adversely affect (1) the Reorganized Debtor’s obligations
referred to in the immediately preceding sentence or (2) the rights of such managers, directors,
officers, employees, or agents referred to in the immediately preceding sentence. Notwithstanding
anything to the contrary herein, the Reorganized Debtor shall not be required to indemnify the
Debtor’s managers, directors, officers, or employees for any claims or Causes of Action for which
indemnification is barred under applicable law, the Debtor’s organizational documents, or
applicable agreements governing the Debtor’s indemnification obligations.

        7.6.    Full Release and Satisfaction. Assumption of any Executory Contract pursuant to
this Plan or otherwise shall result in the full release and satisfaction of any Claims or defaults,
whether monetary or nonmonetary, including defaults of provisions restricting the change in
control or ownership interest composition or other bankruptcy related defaults, arising under any
assumed Executory Contract at any time before the effective date of the assumption but shall not
release or satisfy the Cure Claims related to such assumption. Any Proofs of Claim Filed with
respect to an Executory Contract that has been assumed will be deemed Disallowed and expunged,
without further notice to, action, order, or approval of, the Bankruptcy Court.

        7.7.    Reservation of Rights. Nothing contained in this Plan or the Plan Supplement shall
constitute an admission by the Debtor or the Reorganized Debtor that any such contract or lease is

                                                  27
     Case 8-21-71095-ast        Doc 105     Filed 07/12/21      Entered 07/12/21 19:40:07




in fact an Executory Contract or that the Debtor or the Reorganized Debtor has any liability
thereunder.

        7.8.   Nonoccurrence of Effective Date. In the event that the Effective Date does not
occur, the Bankruptcy Court shall retain jurisdiction with respect to any request to extend the
deadline for assuming or rejecting unexpired leases under section 365(d)(4) of the Bankruptcy
Code, unless such deadline(s) have expired.

SECTION 8. PROVISIONS REGARDING DISTRIBUTIONS

        8.1.    Timing and Calculation of Amounts to Be Distributed. Unless otherwise provided
in the Plan, on the Effective Date (or if a Claim or Interest is not an Allowed Claim or Interest on
the Effective Date, on the date that such Claim becomes an Allowed Claim or Interest), or as soon
as reasonably practicable thereafter, each Holder of an Allowed Claim or Interest will receive the
full amount of the distributions that the Plan provides for Allowed Claims and Interests in each
applicable Class and in the manner provided in the Plan; provided, however, that in order to receive
cash distributions Holders of Allowed Claims and Interests must properly complete and return to
the Disbursing Agent an executed Internal Revenue Service Form W-9 or W-8, as appropriate. If
any payment or act under the Plan is required to be made or performed on a date that is not a
Business Day, then the making of such payment or the performance of such act may be completed
on the next succeeding Business Day, but will be deemed to have been completed as of the required
date. If and to the extent that there are Disputed Claims or Interests, distributions on account of
any such Disputed Claims or Interests will be made pursuant to the provisions set forth in Section
11. The Debtor will have no obligation to recognize any transfer of Claims or Interests occurring
on or after the Distribution Record Date.

        8.2.    Distributions by Disbursing Agent. Unless otherwise specifically provided for in
the Plan, the Disbursing Agent(s) will make all distributions required to be made under the Plan.
The Reorganized Debtor may act as Disbursing Agent or may employ or contract with other
Entities to assist in or make the distributions required by the Plan.

        8.3.    Interest and Penalties on Claims. Unless otherwise specifically provided for in
the Plan, the Confirmation Order, or the 2021 Bond Documents, required by applicable bankruptcy
law, or necessary to render a Claim Unimpaired, post-petition interest and penalties will not accrue
or be paid on any Claims, including Other Priority Claims and General Unsecured Claims, and no
Holder of a Claim will be entitled to interest and penalties accruing on or after the Petition Date
through the date such Claim is satisfied in accordance with the terms of the Plan.

        8.4.    Manner of Cash Payment. Payments of Cash made pursuant to the Plan will be
made, at the option and in the sole discretion of the Reorganized Debtor, by checks drawn on or
wire transfers from a bank selected by the Reorganized Debtor.

        8.5.   Withholding and Reporting Requirements. In connection with the Plan and all
distributions hereunder, the Reorganized Debtor will comply with all withholding and reporting
requirements imposed by any federal, state, local or foreign taxing authority, and all distributions
hereunder will be subject to any such withholding and reporting requirements. The Reorganized



                                                28
     Case 8-21-71095-ast        Doc 105      Filed 07/12/21     Entered 07/12/21 19:40:07




Debtor will be authorized to take any and all actions that may be necessary or appropriate to
comply with such withholding and reporting requirements.

        8.6.   Setoff and Recoupment. The Reorganized Debtor may, pursuant to sections 553
and/or 558 of the Bankruptcy Code or applicable non-bankruptcy laws and subject to the terms of
the 2014 Bond Documents and 2021 Bond Documents, but will not be required to, set off and/or
recoup against any Claim the payments or other distributions to be made pursuant to the Plan in
respect of such Claim, or claims of any nature whatsoever that the Debtor or the Reorganized
Debtor may have against the Holder of such Claim; provided, however, that neither the failure to
assert such rights of setoff and/or recoupment nor the allowance of any Claim hereunder will
constitute a waiver or release by the Reorganized Debtor of any claim that the Debtor or the
Reorganized Debtor may assert against any Holder of an Allowed Claim, and all setoff and/or
recoupment claims of the Debtor and/or the Reorganized Debtor are hereby preserved.

        8.7.   Undeliverable or Non-Negotiated Distributions. All undeliverable distributions
under the Plan that remain unclaimed for one year after attempted distribution will indefeasibly
revert to the Reorganized Debtor. Upon such reversion, the relevant Allowed Claim will be
automatically discharged and forever barred, notwithstanding any federal or state escheatment
laws to the contrary.

        8.8.    Claims Paid by Third Parties. To the extent a Holder receives a distribution on
account of a Claim and also receives payment from a party other than the Debtor or the
Reorganized Debtor on account of such Claim, such Holder must, within fourteen (14) days of
receipt thereof, repay or return the distribution to the Reorganized Debtor, to the extent the
Holder’s total recovery on account of such Claim from the third party and under the Plan exceeds
the amount of the Claim as of the date of any such distribution under the Plan.

        8.9.   Claims Payable by Third Parties. No distributions under the Plan will be made on
account of an Allowed Claim that is payable pursuant to one of the Debtor’s insurance policies
until the Holder of such Allowed Claim has exhausted all remedies with respect to such insurance
policy. To the extent that one or more of the Debtor’s insurers agree to satisfy in full or in part a
Claim (if and to the extent adjudicated by a court of competent jurisdiction), then immediately
upon such insurers’ agreement, the applicable portion of such Claim may be expunged without a
Claims objection having to be Filed and without any further notice to, or action, order, or approval
of, the Bankruptcy Court.

        8.10. Applicability of Insurance Policies. Except as otherwise provided in the Plan,
distributions to Holders of Allowed Claims will be made in accordance with the provisions of any
applicable insurance policy. Notwithstanding anything herein to the contrary, nothing in this
paragraph will constitute or be deemed to be a release, settlement, satisfaction, compromise, or
waiver of any Cause of Action that the Debtor or any other Entity may hold against any other
Entity, including insurers under any policies of insurance or applicable indemnity, nor will
anything contained herein constitute or be deemed a waiver by such insurers of any defenses,
including coverage defenses, held by such insurers.




                                                 29
     Case 8-21-71095-ast        Doc 105      Filed 07/12/21     Entered 07/12/21 19:40:07




       8.11. Minimum Distributions. No distribution will be made by the Disbursing Agent on
account of an Allowed Claim if the amount to be distributed to the specific Holder of an Allowed
Claim has an economic value of less than $25.00.

       8.12. Distributions on Account of Bond Claims. Notwithstanding anything to the
contrary in this Section 8, distributions to Holders of Bond Claims shall be made in accordance
with the 2021 Bond Documents.PROCEDURES FOR RESOLVING CONTINGENT,
UNLIQUIDATED, AND DISPUTED CLAIMS

       9.1.    Allowance of Claims. On and after the Effective Date, the Debtor or the
Reorganized Debtor will retain any and all of its rights and defenses that it had with respect to any
Claim that existed immediately before the Effective Date.

       9.2.    Claims Administration. After the Effective Date, the Reorganized Debtor will
have the sole authority to: (1) File and prosecute objections to Claims, settle, compromise,
withdraw, litigate to judgment, or otherwise resolve objections to any and all Claims, regardless
of whether such Claims are in a Class or otherwise; (2) settle, compromise, or resolve any Disputed
Claim without further notice to or action, order, or approval by the Bankruptcy Court; and
(3) administer and adjust the Claims Register to reflect any such settlements or compromises
without any further notice to or action, order, or approval by the Bankruptcy Court.

        9.3.    Claims Estimation. Before, on, or after the Effective Date, the Debtor or
Reorganized Debtor, as applicable, may (but is not required to) at any time request that the
Bankruptcy Court estimate any Claim pursuant to applicable law, including, without limitation,
pursuant to section 502(c) of the Bankruptcy Code for any reason, regardless of whether any party
previously has objected to such Claim or whether the Bankruptcy Court has ruled on any such
objection, and the Bankruptcy Court will retain jurisdiction under 28 U.S.C. §§ 157 and 1334 to
estimate any such Claim, including during the litigation of any objection to any Claim or during
the pendency of any appeal relating to such objection. Notwithstanding any provision to the
contrary in the Plan, a Claim that has been expunged from the Claims Register, but that is either
subject to appeal or has not been the subject of a Final Order, will be deemed to be estimated at
zero dollars, unless otherwise ordered by the Bankruptcy Court. In the event that the Bankruptcy
Court estimates any Claim, such estimated amount will constitute a maximum limitation on such
Claim for all purposes under the Plan (including for purposes of distributions and discharge) and
may be used as evidence in any supplemental proceedings, and the Debtor or Reorganized Debtor,
as applicable, may elect to pursue any supplemental proceedings to object to any ultimate
distribution on such Claim. Notwithstanding section 502(j) of the Bankruptcy Code, in no event
will any Holder of a Claim that has been estimated pursuant to section 502(c) of the Bankruptcy
Code or otherwise be entitled to seek reconsideration of such estimation unless such Holder has
Filed a motion requesting the right to seek such reconsideration on or before fourteen (14) days
after the date on which such Claim is estimated. Each of the foregoing Claims and objection,
estimation, and resolution procedures are cumulative and not exclusive of one another. Claims
may be estimated and subsequently compromised, settled, withdrawn, or resolved by any
mechanism approved by the Bankruptcy Court.

        9.4.     Adjustment to Claims Without Objection. Any Claim or Interest that has been
paid, satisfied, amended, or superseded may be adjusted or expunged on the Claims Register by

                                                 30
     Case 8-21-71095-ast        Doc 105      Filed 07/12/21     Entered 07/12/21 19:40:07




the Reorganized Debtor without the Reorganized Debtor having to File an application, motion,
complaint, objection, or any other legal proceeding seeking to object to such Claim or Interest and
without any further notice to or action, order, or approval of the Bankruptcy Court. Additionally,
any Claim that is duplicative or redundant with another Claim against the Debtor may be adjusted
or expunged on the Claims Register by the Reorganized Debtor without the Reorganized Debtor
having to File an application, motion, complaint, objection, or any other legal proceeding seeking
to object to such Claim or Interest and without any further notice to or action, order, or approval
of the Bankruptcy Court; provided that the Debtor shall provide notice to the affected Party of such
action.

        9.5.   Time to File Objections to Claims. Any objections to Claims must be Filed on or
before the Claims Objection Bar Date.

        9.6.    Disallowance of Claims. Any Claims held by Entities from which property is
recoverable under sections 542, 543, 550, or 553 of the Bankruptcy Code or that is a transferee of
a transfer avoidable under sections 522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of the
Bankruptcy Code, will be deemed Disallowed pursuant to section 502(d) of the Bankruptcy Code,
and Holders of such Claims may not receive any distributions on account of such Claims until such
time as such causes of Action against that Entity have been settled or the Bankruptcy Court has
entered an order with respect thereto and all sums due, if any, to the Debtor by that Entity have
been turned over or paid to the Debtor or the Reorganized Debtor, as applicable. All Proofs of
Claim Filed on account of an indemnification obligation will be deemed satisfied and expunged
from the Claims Register as of the Effective Date to the extent such indemnification obligation is
assumed (or honored or reaffirmed, as the case may be) pursuant to the Plan, without any further
notice to, or action, order, or approval of the Bankruptcy Court; provided that the Debtor shall
provide notice to the affected Party of such action.

        Except as otherwise provided herein or as agreed to by the Reorganized Debtor, any and
all Proofs of Claim Filed after the Claims Bar Date will be deemed Disallowed and expunged as
of the Effective Date without any further notice to, or action, order, or approval of, the Bankruptcy
Court, and Holders of such Claims may not receive any distributions on account of such Claims,
unless such late Proof of Claim has been deemed timely Filed by a Final Order.

        9.7.   Amendments to Claims. On or after the Effective Date, a Claim may not be Filed
or amended without the prior authorization of the Bankruptcy Court or the Reorganized Debtor,
and any such new or amended Claim Filed will be deemed disallowed in full and expunged without
further notice to or action, order, or approval of the Bankruptcy Court to the maximum extent
provided by applicable law.

        9.8.   No Distributions Pending Allowance. If an objection to a Claim or Interest or
portion thereof is Filed, no payment or distribution provided under the Plan may be made on
account of such Claim or Interest or portion thereof unless and until such Disputed Claim or
Interest becomes and Allowed Claim or Interest, unless otherwise agreed to by the Reorganized
Debtor.

       9.9.    Distributions After Allowance. To the extent that a Disputed Claim or Interest
ultimately becomes an Allowed Claim or Interest, distributions (if any) will be made to the Holder

                                                 31
     Case 8-21-71095-ast         Doc 105     Filed 07/12/21      Entered 07/12/21 19:40:07




of such Allowed Claim or Interest in accordance with the provisions of the Plan. As soon as
practicable after the date that the order or judgment of the Bankruptcy Court allowing any Disputed
Claim becomes a Final Order, the Disbursing Agent(s) will provide to the Holder of such Claim
the distribution (if any) to which such Holder is entitled under the Plan as of the Effective Date,
without any post-Effective Date interest to be paid on account of such Claim.

       9.10.   No Applicability to Bond Claims. This Section 9 shall not apply to the Bond
Claims.

SECTION 10. CONDITIONS               PRECEDENT          TO     CONFIRMATION            AND      THE
EFFECTIVE DATE

       10.1. Conditions Precedent to Confirmation. Confirmation of this Plan shall not occur,
and the Confirmation Order shall not be entered, until each of the following conditions precedent
have been satisfied or waived pursuant to the provisions of this Plan:

               (a)     The proposed Confirmation Order shall be in form and substance
reasonably satisfactory in all respects to the Debtor, the Trustee and the Consenting Holders; and

              (b)    This Plan and the Plan Supplement, including any schedules, documents,
supplements and exhibits thereto, including the Definitive Documents, shall be in form and
substance reasonably acceptable to the Debtor, the Trustee and the Consenting Holders, on the
terms contemplated by the Plan Term Sheet.

        10.2. Conditions Precedent to the Effective Date. The Effective Date shall not occur
until each of the following conditions precedent have been satisfied or waived pursuant to the
provisions of this Plan:

               (a)    The Bankruptcy Court shall have entered the Confirmation Order, in form
and substance reasonably satisfactory to the Debtor, the Trustee, and the Consenting Holders, and
such Confirmation Order shall not be subject to any stay or an unresolved request for revocation
under section 1144 of the Bankruptcy Code;

                (b)     The Plan Support Agreement shall not have been terminated, and remains
in full force and effect;

              (c)    On the occurrence of the Effective Date, the conditions to effectiveness of
the 2021 Bond Documents shall have been satisfied or waived by the 2021 Bond Trustee and the
Consenting Holders, and the Refinancing Transaction shall have closed pursuant to the terms of
the Plan Support Agreement;

               (d)     The Effective Date shall be no later than September 8, 2021.

               (e)     All actions, documents, certificates, opinions and agreements necessary to
implement this Plan, including, without limitation, 2021 Bond Documents, shall have been
effected or executed and delivered to the required parties and, to the extent required, filed with the
applicable governmental units in accordance with applicable laws;


                                                 32
     Case 8-21-71095-ast        Doc 105     Filed 07/12/21      Entered 07/12/21 19:40:07




               (f)   All requisite governmental authorities and third parties shall have approved
or consented, to the extent required, to all actions, documents, certificates, and agreements
necessary to implement this Plan; and

              (g)    All Accrued Professional Compensation Claims approved by the
Bankruptcy Court shall have been paid in full or amounts sufficient to pay such Allowed
Professional Claims after the Effective Date have been placed in the Professional Fee Escrow
Account pending approval of the Professional Claims by the Bankruptcy Court.

        10.3. Waiver of Conditions. The conditions to confirmation and consummation of this
Plan set forth herein may be waived in writing at any time by the Debtor, with the written consent
of the Trustee, without notice to any other parties in interest or the Bankruptcy Court and without
a hearing.

        10.4. Effect of Failure of Conditions. If consummation of this Plan does not occur, this
Plan shall be null and void in all respects and nothing contained in this Plan or the Disclosure
Statement shall: (1) constitute a waiver or release of any claims by or Claims against the Debtor;
(2) prejudice in any manner the rights of the Debtor, any Holders of Claims or Interests or any
other Person; or (3) constitute an admission, acknowledgment, offer or undertaking by the Debtor,
any Holders of Claims or Interests or any other Person in any respect.

SECTION 11. EFFECT OF CONFIRMATION

        11.1. General. Under section 1123 of the Bankruptcy Code, and in consideration for the
classification, distributions, releases and other benefits provided under this Plan, upon the
Effective Date, the provisions of this Plan shall constitute a good faith compromise and settlement
of all Claims and Interests and controversies resolved under this Plan. The entry of the
Confirmation Order shall constitute the Bankruptcy Court’s approval of the compromise or
settlement of all such Claims, Interests and controversies, as well as a finding by the Bankruptcy
Court that any such compromise or settlement is in the best interests of the Debtor, its Estate, and
any Holders of Claims and Interests and is fair, equitable and reasonable. Notwithstanding
anything contained herein to the contrary, the allowance, classification and treatment of all
Allowed Claims and Interests and their respective distributions (if any) and treatments hereunder,
takes into account the relative priority and rights of the Claims and the Interests in each Class in
connection with any contractual, legal and equitable subordination rights relating thereto whether
arising under general principles of equitable subordination, section 510 of the Bankruptcy Code or
otherwise. As of the Effective Date, any and all contractual, legal and equitable subordination
rights, whether arising under general principles of equitable subordination, section 510 of the
Bankruptcy Code or otherwise, relating to the allowance, classification and treatment of all
Allowed Claims and Interests and their respective distributions (if any) and treatments hereunder,
are settled, compromised, terminated and released pursuant hereto; provided, however, that
nothing contained herein shall preclude any Person or Entity from exercising their rights under
and consistent with the terms of this Plan and the contracts, instruments, releases, indentures, and
other agreements or documents delivered under or in connection with this Plan including but not
limited to the 2021 Bond Documents. Notwithstanding the foregoing, any subordinated debt
expressly provided for in this Plan or the 2021 Bond Documents shall remain subordinated to the
extent provided for in such documents.

                                                33
     Case 8-21-71095-ast         Doc 105      Filed 07/12/21      Entered 07/12/21 19:40:07




         11.2. Releases by the Debtor. Pursuant to section 1123(b) of the Bankruptcy Code,
notwithstanding anything contained in this Plan to the contrary, for good and valuable
consideration, the adequacy of which is hereby confirmed, including the consummation of the
transactions contemplated by this Plan, on and after the Effective Date, each Released Party is
deemed to be, hereby conclusively, absolutely, unconditionally, irrevocably, and forever released
and discharged by each and all of the Debtor, the Reorganized Debtor, and the Estate, in each case
on behalf of themselves and their respective successors, assigns, and representatives, and any and
all other entities who may purport to assert any Cause of Action, directly or derivatively, by,
through, for, or because of the foregoing entities, from any and all claims, obligations, rights, suits,
damages, Causes of Action, remedies, and liabilities whatsoever, including any derivative claims,
asserted or assertable on behalf of any of the Debtor, the Reorganized Debtor, or the Estate, as
applicable, whether known or unknown, foreseen or unforeseen, existing or hereinafter arising, in
law, equity, tort, contract, or otherwise, that the Debtor, the Reorganized Debtor, or the Estate
would have been legally entitled to assert in their own right (whether individually or collectively)
or on behalf of the holder of any Claim against, or Interest in, the Debtor or other Entity, based on
or relating to, or in any manner arising from, in whole or in part, the Debtor (including the capital
structure, management, ownership, or operation thereof), the purchase, sale, or rescission of the
purchase or sale of any security of the Debtor or the Reorganized Debtor, the subject matter of, or
the transactions or events giving rise to, any Claim or Interest that is treated in this Plan, the
business or contractual arrangements between the Debtor and any Released Party, the 2014 Bonds,
the assertion or enforcement of rights and remedies against the Debtor, the Debtor’s in- or out-of-
court restructuring efforts, any Avoidance Actions, intercompany transactions between the Debtor
and any non-Debtor, the Chapter 11 Case, the formulation, preparation, dissemination,
negotiation, filing, or consummation of the Plan Support Agreement, the Disclosure Statement,
the Refinancing Transaction, this Plan (including the Plan Supplement), the Cash Collateral Order,
or any other restructuring transaction, contract, instrument, release, or other agreement or
document (including any legal opinion requested by any Entity regarding any transaction, contract,
instrument, document or other agreement contemplated by the Plan or the reliance by any Released
Party on the Plan or the Confirmation Order in lieu of such legal opinion) created or entered into
in connection with the Disclosure Statement, the Plan Support Agreement, this Plan (including for
the avoidance of doubt the plan supplement), or the 2021 Bond Documents, before or during the
filing of the Chapter 11 Case, the filing of the Chapter 11 Case, the pursuit of Confirmation of this
Plan, the pursuit of consummation of this Plan, the administration and implementation of this Plan,
including the issuance or distribution of securities pursuant to this Plan, or the distribution of
property under this Plan or any other related agreement, or upon any other act or omission,
transaction, agreement, event, or other occurrence taking place on or before the Effective Date,
other than Claims or liabilities arising out of or relating to any act or omission of a Released Party
that constitutes actual fraud, willful misconduct, or gross negligence as determined by a Final order
of a court of competent jurisdiction. Notwithstanding anything to the contrary in the foregoing,
the releases set forth above do not release any post Effective Date obligations of any party or Entity
under this Plan, the Confirmation Order, any Refinancing Transaction, or any document,
instrument, or agreement (including those set forth in the Plan Supplement) executed to implement
the Plan, including the 2021 Bond Documents, the LSA, the Member Contribution Agreement or
any Claim or obligation arising under the Plan.

       The foregoing release shall be effective as of the Effective Date without further notice to
or order of the Bankruptcy Court, act or action under applicable law, regulation, order, or rule or
                                                  34
     Case 8-21-71095-ast        Doc 105     Filed 07/12/21     Entered 07/12/21 19:40:07




the vote, consent, authorization or approval of any Person and the Confirmation Order will
permanently enjoin the commencement or prosecution by any Person or Entity, whether directly,
derivatively or otherwise, of any claims, obligations, suits, judgments, damages, demands, debts,
rights, Causes of Action or liabilities released under the foregoing release. Notwithstanding the
foregoing, nothing in this Section 11.2 shall or shall be deemed to prohibit the Debtor or the
Reorganized Debtor from asserting and enforcing any claims, obligations, suits, judgments,
demands, debts, rights, Causes of Action or liabilities they may have against any Person that is
based upon an alleged breach of a confidentiality or non-compete obligation owed to the Debtor
or the Reorganized Debtor, unless otherwise expressly provided for in this Plan.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, under
Bankruptcy Rule 9019, of foregoing debtor release, which includes by reference each of the related
provisions and definitions contained in this Plan, and further, shall constitute the Bankruptcy
Court’s finding that the foregoing release is: (i) in exchange for the good and valuable
consideration provided by the Released Parties including, without limitation, the Released Parties’
contributions to facilitating the implementation of this Plan; (ii) a good faith settlement and
compromise of the Claims released by the debtor’s release; (iii) in the best interest of the Debtor
and its Estate; (iv) fair, equitable and reasonable; (v) given and made after due notice and
opportunity for hearing; and (vi) a bar to the Debtor, the Reorganized Debtor, or the Debtor’s
Estate asserting any Claim or Cause of Action released pursuant to the debtor’s release.

      11.3. Releases by Holders of Claims. ON AND AFTER THE EFFECTIVE DATE,
EXCEPT (I) FOR THE RIGHT TO ENFORCE THIS PLAN OR ANY RIGHT OR
OBLIGATION ARISING UNDER THE PLAN SUPPLEMENT THAT REMAINS IN
EFFECT OR BECOMES EFFECTIVE AFTER THE EFFECTIVE DATE OR (II) AS
OTHERWISE EXPRESSLY PROVIDED IN THIS PLAN OR CONFIRMATION ORDER,
INCLUDING THE 2021 BOND DOCUMENTS, IN EXCHANGE FOR GOOD AND
VALUABLE CONSIDERATION, INCLUDING THE OBLIGATIONS OF THE DEBTOR
UNDER THIS PLAN AND THE CONTRIBUTIONS OF THE RELEASED PARTIES TO
FACILITATE AND IMPLEMENT THIS PLAN, TO THE FULLEST EXTENT
PERMISSIBLE UNDER APPLICABLE LAW, EACH RELEASED PARTY IS, AND IS
HEREBY DEEMED TO BE, CONCLUSIVELY, ABSOLUTELY, UNCONDITIONALLY,
IRREVOCABLY, AND FOREVER RELEASED AND DISCHARGED BY EACH
RELEASING PARTY FROM ANY AND ALL CLAIMS, OBLIGATIONS, RIGHTS,
SUITS, DAMAGES, CAUSES OF ACTION, REMEDIES, AND LIABILITIES
WHATSOEVER, WHETHER KNOWN OR UNKNOWN, FORESEEN OR
UNFORESEEN, EXISTING OR HEREINAFTER ARISING, IN LAW, EQUITY, TORT,
CONTRACT, OR OTHERWISE, INCLUDING ANY DERIVATIVE CLAIMS ASSERTED
ON BEHALF OF THE DEBTOR, THAT SUCH ENTITY WOULD HAVE BEEN
LEGALLY ENTITLED TO ASSERT (WHETHER INDIVIDUALLY OR
COLLECTIVELY), BASED ON OR RELATING TO, OR IN ANY MANNER ARISING
FROM, IN WHOLE OR IN PART, THE PURCHASE, SALE, OR RESCISSION OF THE
PURCHASE OR SALE OF ANY SECURITY OF THE DEBTOR OR THE
REORGANIZED DEBTOR, THE SUBJECT MATTER OF, OR THE TRANSACTIONS
OR EVENTS GIVING RISE TO, ANY CLAIM OR INTEREST THAT IS TREATED IN
THIS PLAN, THE BUSINESS OR CONTRACTUAL ARRANGEMENTS BETWEEN THE
DEBTOR AND ANY RELEASED PARTY, THE 2014 BONDS, THE ASSERTION OR

                                                35
   Case 8-21-71095-ast   Doc 105   Filed 07/12/21   Entered 07/12/21 19:40:07




ENFORCEMENT OF RIGHTS AND REMEDIES AGAINST THE DEBTOR, THE
DEBTOR’S IN- OR OUT-OF-COURT RESTRUCTURING EFFORTS, ANY
AVOIDANCE ACTIONS, INTERCOMPANY TRANSACTIONS BETWEEN THE
DEBTOR AND ANY NON-DEBTOR, THE CHAPTER 11 CASE, THE FORMULATION,
PREPARATION, DISSEMINATION, NEGOTIATION, FILING, OR CONSUMMATION
OF THE PLAN SUPPORT AGREEMENT, THE DISCLOSURE STATEMENT, THE
REFINANCING TRANSACTION, THIS PLAN (INCLUDING, FOR THE AVOIDANCE
OF DOUBT, THE PLAN SUPPLEMENT), THE CASH COLLATERAL ORDER, OR ANY
OTHER RESTRUCTURING TRANSACTION, CONTRACT, INSTRUMENT, RELEASE,
OR OTHER AGREEMENT OR DOCUMENT (INCLUDING ANY LEGAL OPINION
REQUESTED BY ANY ENTITY REGARDING ANY TRANSACTION, CONTRACT,
INSTRUMENT, DOCUMENT OR OTHER AGREEMENT CONTEMPLATED BY THE
PLAN OR THE RELIANCE BY ANY RELEASED PARTY ON THIS PLAN OR THE
CONFIRMATION ORDER IN LIEU OF SUCH LEGAL OPINION) CREATED OR
ENTERED INTO IN CONNECTION WITH THE DISCLOSURE STATEMENT, THE
PLAN SUPPORT AGREEMENT, THIS PLAN (INCLUDING FOR THE AVOIDANCE OF
DOUBT THE PLAN SUPPLEMENT), THE 2021 BOND DOCUMENTS, THE LSA OR
THE MEMBER CONTRIBUTION AGREEMENT, BEFORE OR DURING THE FILING
OF THE CHAPTER 11 CASE, THE FILING OF THE CHAPTER 11 CASE, THE
PURSUIT OF CONFIRMATION OF THIS PLAN, THE PURSUIT OF CONSUMMATION
OF THIS PLAN, THE ADMINISTRATION AND IMPLEMENTATION OF THIS PLAN,
INCLUDING THE ISSUANCE OR DISTRIBUTION OF SECURITIES PURSUANT TO
THIS PLAN, OR THE DISTRIBUTION OF PROPERTY UNDER THIS PLAN OR ANY
OTHER RELATED AGREEMENT, OR UPON ANY OTHER ACT OR OMISSION,
TRANSACTION, AGREEMENT, EVENT, OR OTHER OCCURRENCE TAKING
PLACE ON OR BEFORE THE EFFECTIVE DATE, OTHER THAN CLAIMS OR
LIABILITIES ARISING OUT OF OR RELATING TO ANY ACT OR OMISSION OF A
RELEASED PARTY OTHER THAN THE DEBTOR THAT CONSTITUTES ACTUAL
FRAUD, WILLFUL MISCONDUCT, OR GROSS NEGLIGENCE AS DETERMINED BY
A FINAL ORDER OF A COURT OF COMPETENT JURISDICTION.
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE FOREGOING, THE
RELEASES SET FORTH ABOVE DO NOT RELEASE ANY POST EFFECTIVE DATE
OBLIGATIONS OF ANY PARTY OR ENTITY UNDER THIS PLAN, THE
CONFIRMATION ORDER, ANY REFINANCING TRANSACTION, OR ANY
DOCUMENT, INSTRUMENT, OR AGREEMENT (INCLUDING THOSE SET FORTH IN
THE PLAN SUPPLEMENT) EXECUTED TO IMPLEMENT THE PLAN, INCLUDING
THE 2021 BOND DOCUMENTS, THE LSA, THE MEMBER CONTRIBUTION
AGREEMENT, OR ANY CLAIM OR OBLIGATION ARISING UNDER THIS PLAN.

     ENTRY OF THE CONFIRMATION ORDER SHALL CONSTITUTE THE
BANKRUPTCY COURT’S APPROVAL, PURSUANT TO BANKRUPTCY RULE 9019,
OF THE THIRD-PARTY RELEASES, WHICH INCLUDES BY REFERENCE EACH OF
THE RELATED PROVISIONS AND DEFINITIONS CONTAINED HEREIN, AND,
FURTHER, SHALL CONSTITUTE THE BANKRUPTCY COURT’S FINDING THAT
THE THIRD PARTY RELEASES ARE: (A) CONSENSUAL; (B) ESSENTIAL TO THE
CONFIRMATION OF THE PLAN; (C) GIVEN IN EXCHANGE FOR THE GOOD AND
VALUABLE CONSIDERATION PROVIDED BY THE RELEASED PARTIES; (D) A
                                      36
     Case 8-21-71095-ast       Doc 105      Filed 07/12/21    Entered 07/12/21 19:40:07




GOOD FAITH SETTLEMENT AND COMPROMISE OF THE CLAIMS RELEASED BY
THE THIRD-PARTY RELEASES; (E) IN THE BEST INTERESTS OF THE DEBTOR
AND ITS ESTATE; (F) FAIR, EQUITABLE, AND REASONABLE; (G) GIVEN AND
MADE AFTER DUE NOTICE AND OPPORTUNITY FOR HEARING; AND (H) A BAR
TO ANY OF THE RELEASING PARTIES ASSERTING ANY CLAIM OR CAUSE OF
ACTION RELEASED PURSUANT TO THE THIRD-PARTY RELEASES.

        11.4. Exculpation. Except as otherwise specifically provided in this Plan or the
Confirmation Order, to the maximum extent permitted by applicable law, no Exculpated
Party will have or incur liability for, and each Exculpated Party is hereby released and
exculpated from, any Claim, obligation, suit, judgment, damage, demand, debt, right, Cause
of Action, remedy, loss and liability for any Claim in connection with or arising out of this
Chapter 11 Case, the formulation, preparation, dissemination, negotiation, Filing, or
termination of the Plan Support Agreement and related prepetition transactions, the
Disclosure Statement, this Plan, the Plan Supplement, or any Refinancing Transaction,
contract, instrument, release or other agreement or document (including any legal opinion
requested by any Entity regarding any transaction, contract, instrument, document or other
agreement contemplated by this Plan or the reliance by any Released Party on the Plan or
the Confirmation Order in lieu of such legal opinion) created or entered into before or during
this Chapter 11 Case, any preference, fraudulent transfer, or other avoidance claim arising
pursuant to chapter 5 of the Bankruptcy Code or other applicable law, the Filing of the
Chapter 11 Case, the solicitation of votes for or the pursuit of confirmation of this Plan, the
administration, funding, consummation, or distribution of property under of this Plan or
any related agreement, the occurrence of the Effective Date, the issuance of securities under
or in connection with this Plan, or the transactions in furtherance of any of the foregoing, or
upon any other related act or omission, transaction, agreement, event, or other occurrence
taking place on or before the Effective Date, except for (a) the liability of any entity that
would otherwise result from the failure to perform or pay any obligation or liability under
this Plan or any contract, instrument, release or other agreement or document to be entered
into or delivered in connection with this Plan including the 2021 Bond Documents, the LSA
and the Member Contribution Agreement; or (b) claims related to any act or omission that
is determined in a Final Order by a court of competent jurisdiction to have constituted actual
fraud, willful misconduct, or gross negligence, but in all respects such Entities shall be
entitled to reasonably rely upon the advice of counsel with respect to their duties and
responsibilities pursuant to the Plan.

        The Exculpated Parties and other parties set forth above have, and upon confirmation
of this Plan shall be deemed to have, participated in good faith and in compliance with the
applicable laws with regard to the solicitation of votes and distribution of consideration
pursuant to the Plan and, therefore, are not, and on account of such distributions shall not
be, liable at any time for the violation of any applicable law, rule, or regulation governing
the solicitation of acceptances or rejections of this Plan or such distributions made pursuant
to this Plan.

       11.5. Discharge of Claims and Interests. To the fullest extent provided under section
1141(d)(1)(A) and other applicable provisions of the Bankruptcy Code, except as otherwise
expressly provided by this Plan or the Confirmation Order, effective as of the Effective Date, all

                                               37
     Case 8-21-71095-ast        Doc 105     Filed 07/12/21     Entered 07/12/21 19:40:07




consideration distributed under this Plan shall be in exchange for, and in complete satisfaction,
settlement, discharge, and release of, all Claims, Interests and Causes of Action of any kind or
nature whatsoever against the Debtor or any of its Assets or properties, including any interest
accrued on such Claims or Interests from and after the Petition Date, and regardless of whether
any property shall have been abandoned by order of the Bankruptcy Court, distributed or retained
under this Plan on account of such Claims, Interests or Causes of Action. Except as otherwise
expressly provided by this Plan or the Confirmation Order, upon the Effective Date, the Debtor
and its Estate shall be deemed discharged and released under and to the fullest extent provided
under sections 524 and 1141(d)(1)(A) and other applicable provisions of the Bankruptcy Code
from any and all Claims of any kind or nature whatsoever, including, but not limited to, demands
and liabilities that arose before the Confirmation Date, and all debts of the kind specified in
sections 502(g), 502(h), or 502(i) of the Bankruptcy Code. Such discharge shall void any judgment
obtained against the Debtor or the Reorganized Debtor at any time, to the extent that such judgment
relates to a discharged Claim.

      11.6. Injunction. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
PLAN OR THE CONFIRMATION ORDER, INCLUDING BUT NOT LIMITED TO ANY
RIGHT ARISING UNDER OR RELATED TO THE 2021 BOND DOCUMENTS, THE LSA
OR THE MEMBER CONTRIBUTION AGREEMENT FROM AND AFTER THE
EFFECTIVE DATE, ALL PERSONS AND ENTITIES WHO HAVE HELD, HOLD, OR
MAY HOLD CLAIMS OR INTERESTS THAT HAVE BEEN RELEASED,
DISCHARGED, OR ARE SUBJECT TO EXCULPATION ARE, TO THE FULLEST
EXTENT PROVIDED UNDER SECTION 524 AND OTHER APPLICABLE PROVISIONS
OF    THE    BANKRUPTCY       CODE,   PERMANENTLY    ENJOINED   FROM
(I) COMMENCING OR CONTINUING, IN ANY MANNER OR IN ANY PLACE, ANY
SUIT, ACTION OR OTHER PROCEEDING; (II) ENFORCING, ATTACHING,
COLLECTING, OR RECOVERING IN ANY MANNER ANY JUDGMENT, AWARD,
DECREE, OR ORDER; (III) CREATING, PERFECTING, OR ENFORCING ANY LIEN
OR ENCUMBRANCE; (IV) ASSERTING A SETOFF, RIGHT OF SUBROGATION, OR
RECOUPMENT OF ANY KIND UNLESS SUCH HOLDER HAS FILED A MOTION
REQUESTING THE RIGHT TO PERFORM SUCH SETOFF ON OR BEFORE THE
EFFECTIVE DATE, AND NOTWITHSTANDING AN INDICATION OF A CLAIM OR
INTEREST OR OTHERWISE THAT SUCH HOLDER HAS, OR INTENDS TO
PRESERVE ANY RIGHT OF SETOFF PURSUANT TO APPLICABLE LAW OR
OTHERWISE; OR (V) COMMENCING OR CONTINUING IN ANY MANNER ANY
ACTION OR OTHER PROCEEDING OF ANY KIND, IN EACH OF (I) – (V) ON
ACCOUNT OF OR WITH RESPECT TO ANY CLAIM, DEMAND, LIABILITY,
OBLIGATION, DEBT, RIGHT, CAUSE OF ACTION, EQUITY INTEREST, OR
REMEDY RELEASED OR TO BE RELEASED, SETTLED OR TO BE SETTLED OR
DISCHARGED OR TO BE DISCHARGED UNDER THIS PLAN OR THE
CONFIRMATION ORDER AGAINST ANY PERSON OR ENTITY SO RELEASED OR
DISCHARGED (OR THE PROPERTY OR ESTATE OF ANY PERSON OR ENTITY SO
RELEASED, DISCHARGED). ALL INJUNCTIONS OR STAYS PROVIDED FOR IN
THE CHAPTER 11 CASE UNDER SECTION 105 OR SECTION 362 OF THE
BANKRUPTCY CODE, OR OTHERWISE, AND IN EXISTENCE ON THE
CONFIRMATION DATE, SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL
THE EFFECTIVE DATE.
                                                38
     Case 8-21-71095-ast        Doc 105     Filed 07/12/21     Entered 07/12/21 19:40:07




      11.7. Binding Nature of Plan. ON THE EFFECTIVE DATE, AND EFFECTIVE AS
OF THE EFFECTIVE DATE, THIS PLAN SHALL BIND, AND SHALL BE DEEMED
BINDING UPON, THE DEBTOR, THE REORGANIZED DEBTOR, ANY AND ALL
HOLDERS OF CLAIMS AGAINST AND INTERESTS IN THE DEBTOR, ALL PERSONS
AND ENTITIES THAT ARE PARTIES TO OR ARE SUBJECT TO THE
SETTLEMENTS, COMPROMISES, RELEASES, DISCHARGES, AND INJUNCTIONS
DESCRIBED IN THIS PLAN, EACH PERSON ACQUIRING PROPERTY UNDER THIS
PLAN, ANY AND ALL NON-DEBTOR PARTIES TO EXECUTORY CONTRACTS
WITH THE DEBTOR AND THE RESPECTIVE SUCCESSORS AND ASSIGNS OF EACH
OF THE FOREGOING, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, AND NOTWITHSTANDING WHETHER OR NOT SUCH PERSON OR ENTITY
(I) WILL RECEIVE OR RETAIN ANY PROPERTY, OR INTEREST IN PROPERTY,
UNDER THIS PLAN, (II) HAS FILED A PROOF OF CLAIM OR INTEREST IN THE
CHAPTER 11 CASE OR (III) FAILED TO VOTE TO ACCEPT OR REJECT THIS PLAN,
AFFIRMATIVELY VOTED TO REJECT THIS PLAN OR IS CONCLUSIVELY
PRESUMED TO REJECT THIS PLAN.

         11.8. Protection Against Discriminatory Treatment. To the extent provided by section
525 of the Bankruptcy Code and the Supremacy Clause of the United States Constitution, all
Persons and Entities, including Governmental Units, shall not discriminate against the
Reorganized Debtor or deny, revoke, suspend or refuse to renew a license, permit, charter,
franchise or other similar grant to, condition such a grant to, discriminate with respect to such a
grant, against the Reorganized Debtor, or another Person or Entity with whom the Reorganized
Debtor has been associated, solely because the Debtor has been a debtor under chapter 11 of the
Bankruptcy Code, has been insolvent before the commencement of the Chapter 11 Case (or during
the Chapter 11 Case but before the Debtor is granted or denied a discharge) or has not paid a debt
that is dischargeable in the Chapter 11 Case.

        11.9. Preservation of Privilege and Defenses. No action taken by the Debtor or
Reorganized Debtor in connection with this Plan shall be (or be deemed to be) a waiver of any
privilege or immunity of the Debtor or Reorganized Debtor, as applicable, including any attorney-
client privilege or work-product privilege attaching to any documents or communications (whether
written or oral).

        11.10. Injunction Against Interference with Plan. Upon the Bankruptcy Court’s entry
of the Confirmation Order, all Holders of Claims and Interests, the Debtor, and other parties in
interest, along with their respective present or former employees, agents, officers, directors, or
principals, shall be enjoined from taking any actions to interfere with the Debtor’s, the
Reorganized Debtor’s and their respective Affiliates’, employees’, advisors’, officers’ and
directors’, and agents’ implementation or consummation of this Plan.

        11.11. Release of Liens. Except as otherwise provided in this Plan, the Confirmation
Order, the 2021 Bond Documents, including to the extent the 2021 Bond Documents amend or
restate the 2014 Bond Documents, or in any contract, instrument, release or other agreement or
document created pursuant to this Plan, on the Effective Date and concurrently with, and
conditioned upon, the applicable Distributions made pursuant to this Plan and, in the case of a
Secured Claim, satisfaction in full of the portion of the Secured Claim that is Allowed as of the

                                                39
     Case 8-21-71095-ast         Doc 105      Filed 07/12/21      Entered 07/12/21 19:40:07




Effective Date, all mortgages, deeds of trust, Liens, pledges or other security interests against any
property of the Estate shall be fully released. Except as otherwise provided in this Plan, the
Confirmation Order, the 2021 Bond Documents, including to the extent the 2021 Bond Documents
amend or restate the 2014 Bond Documents, all mortgages, deeds of trust, Liens, pledges or other
security interests against any property of the Debtor’s Estate shall be fully released on the Effective
Date without any further action of any party, including, but not limited to, further order of the
Bankruptcy Court or filing updated schedules or statements typically filed pursuant to the Uniform
Commercial Code.

SECTION 12. Modification, Revocation or Withdrawal of this Plan

        12.1. Modification and Amendments. This Plan or any exhibits thereto may be
amended, modified, or supplemented by the Debtor with the consent of the Trustee and in
consultation with the Creditors’ Committee in the manner provided for by section 1127 of the
Bankruptcy Code or as otherwise permitted by law without additional disclosure pursuant to
section 1125 of the Bankruptcy Code. In addition, after the Confirmation Date, the Debtor or the
Reorganized Debtor may institute proceedings in the Bankruptcy Court to remedy any defect or
omission or reconcile any inconsistencies in this Plan or the Confirmation Order with respect to
such matters as may be necessary to carry out the purposes and effects of this Plan.

       12.2. Effect of Confirmation on Modifications. Entry of the Confirmation Order shall
mean that all modifications or amendments to this Plan occurring after the solicitation thereof are
approved pursuant to section 1127(a) of the Bankruptcy Code and do not require additional
disclosure or resolicitation under Bankruptcy Rule 3019.

         12.3. Revocation or Withdrawal of this Plan. The Debtor reserves the right to,
consistent with its fiduciary duties, revoke or withdraw this Plan before the Effective Date. If the
Debtor revokes or withdraws this Plan, or if the Confirmation Date does not occur, then: (a) this
Plan shall be null and void in all respects; (b) any settlement or compromise embodied in this Plan
(including the fixing or limiting to an amount certain of any Claim or Interest or Class of Claims
or Interests), assumption or rejection of Executory Contracts effected by this Plan, and any
document or agreement executed pursuant to this Plan, shall be deemed null and void; and
(c) nothing contained in this Plan shall: (i) constitute a waiver or release of any Claims or Interests;
(ii) prejudice in any manner the rights of the Debtor or any other Person; or (iii) constitute an
admission, acknowledgement, offer or undertaking of any sort by the Debtor or any other Person.

SECTION 13. RETENTION OF JURISDICTION

        Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective
Date, on and after the Effective Date, the Bankruptcy Court shall retain jurisdiction over all matters
arising out of, or related to, the Chapter 11 Case and this Plan, other than rights and obligations
arising under the 2021 Bond Documents, including all rights and obligations arising under the
LSA, the Member Contribution Agreement and the Subvention Certificate including, but not
limited to, jurisdiction to:

                (a)    allow, disallow, determine, liquidate, classify, estimate or establish the
priority, secured or unsecured status or amount of any Claim or Interest, including the resolution

                                                  40
     Case 8-21-71095-ast        Doc 105     Filed 07/12/21      Entered 07/12/21 19:40:07




of any request for payment of any Administrative Expense Claim and the resolution of any and all
objections to the secured or unsecured status, priority, amount or allowance of Claims;

                (b)    decide and resolve all matters related to the granting and denying, in whole
or in part, of any applications for allowance of compensation or reimbursement of expenses to
Professionals authorized pursuant to the Bankruptcy Code or this Plan;

               (c)     resolve any matters related to: (i) the assumption or rejection of any
Executory Contract to which the Debtor is party or with respect to which the Debtor may be liable
in any manner and to hear, determine and, if necessary, liquidate, any Claims arising therefrom,
and Cure Claims, pursuant to section 365 of the Bankruptcy Code or any other matter related to
such Executory Contract; (ii) any potential contractual obligation under any Executory Contract
that is assumed; and (iii) any dispute regarding whether a contract or lease is or was executory or
expired;

               (d)     ensure that Distributions to Holders of Allowed Claims are accomplished
pursuant to the provisions of this Plan;

               (e)    adjudicate, decide or resolve any matters, and grant or deny any applications
involving the Debtor that may be pending on the Effective Date;

               (f)     adjudicate, decide or resolve any matter involving the Reorganized Debtor;

              (g)    adjudicate, decide or resolve any and all matters related to section 1141 of
the Bankruptcy Code;

             (h)    issue injunctions, enter and implement other orders or take such other
actions as may be necessary or appropriate to restrain interference by any Person with
consummation or enforcement of this Plan;

                (i)    resolve any cases, controversies, suits, disputes or Causes of Action with
respect to the discharge, releases, injunctions, exculpations, indemnifications and other provisions
contained in this Plan and enter such orders as may be necessary or appropriate to implement such
releases, injunctions and other provisions;

              (j)    enter and implement such orders as are necessary or appropriate if the
Confirmation Order is for any reason modified, stayed, reversed, revoked or vacated;

               (k)     resolve any cases, controversies, suits, disputes or Causes of Action that
may arise in connection with or relate to this Plan, the Disclosure Statement, the Confirmation
Order, any transactions or payments contemplated thereby, or any contract, instrument, release,
indenture or other agreement or document relating to any of the foregoing;

               (l)     adjudicate any and all disputes arising from or relating to Distributions
under this Plan;

               (m)    consider any modifications of this Plan, cure any defect or omission or
reconcile any inconsistency in any Bankruptcy Court order, including the Confirmation Order;

                                                41
     Case 8-21-71095-ast         Doc 105     Filed 07/12/21      Entered 07/12/21 19:40:07




               (n)    hear and determine all disputes involving the existence, nature or scope of
the Debtor’s discharge;

               (o)     enforce all orders previously entered by the Bankruptcy Court;

               (p)     hear any other matter not inconsistent with the Bankruptcy Code; and

               (q)     enter a final decree closing the Chapter 11 Case.

SECTION 14. MISCELLANEOUS PROVISIONS

       14.1. Section 1125(e) Good Faith Compliance. As of and subject to the occurrence of
the Confirmation Date, the Debtor and its Related Persons shall be deemed to have solicited
acceptances of this Plan in good faith and in compliance with the applicable provisions of the
Bankruptcy Code and any applicable non-bankruptcy law, rule, or regulation governing the
adequacy of disclosure in connection with such solicitation.

       14.2. Substantial Consummation. On the Effective Date, this Plan shall be deemed to
be substantially consummated within the meaning set forth in section 1101 and pursuant to section
1127(b) of the Bankruptcy Code.

         14.3. Dissolution of the Creditors’ Committee. On the Effective Date, the Creditors’
Committee will dissolve automatically and the members thereof will be released and discharged
from all rights, duties, responsibilities, and liabilities arising from, or related to, the Chapter 11
Cases and under the Bankruptcy Code related to their service on the Creditors’ Committee, except
for the limited purpose of prosecuting requests for payment of Professional Fee Claims for services
and reimbursement of expenses incurred prior to the Effective Date by the Creditors’ Committee
and its Professionals. The Reorganized Debtor will no longer be responsible for paying any fees
or expenses incurred by the members of or advisors to the Creditors’ Committee after the Effective
Date, except for allowable fees and expenses for the preparation and presentation of their
Professional Fee Claims.

        14.4. Plan Supplement. Any exhibits or schedules not filed with this Plan may be
contained in the Plan Supplement, if any, and the Debtor hereby reserves the right to file such
exhibits or schedules as a Plan Supplement.

        14.5. Further Assurances. The Debtor or the Reorganized Debtor may file with the
Bankruptcy Court such agreements and other documents as may be necessary or appropriate to
effectuate and further evidence the terms and conditions of this Plan. The Debtor, the Reorganized
Debtor and all Holders of Claims receiving Distributions pursuant to this Plan and all other parties
in interest shall, from time to time, prepare, execute and deliver any agreements or documents and
take any other actions as may be necessary or advisable to effectuate the provisions and intent of
this Plan.

        14.6. Exhibits Incorporated. All exhibits to this Plan, including the Plan Supplement,
are incorporated into and are part of this Plan as if fully set forth herein.



                                                 42
     Case 8-21-71095-ast         Doc 105      Filed 07/12/21     Entered 07/12/21 19:40:07




       14.7. Inconsistency. In the event of any inconsistency among this Plan, the Disclosure
Statement and any exhibit to the Disclosure Statement, the provisions of this Plan shall govern. In
the event of any inconsistency among the Confirmation Order and the Plan, the Confirmation
Order shall govern.

        14.8. No Admissions. If the Effective Date does not occur, this Plan shall be null and
void in all respects, and nothing contained in this Plan shall (a) constitute a waiver or release of
any Claims by or against, or any Interests in, the Debtor, (b) prejudice in any manner the rights of
the Debtor or any other party in interest, or (c) constitute an admission of any sort by the Debtor
or other party in interest.

        14.9. Reservation of Rights. Except as expressly set forth herein, this Plan shall have no
force or effect unless the Bankruptcy Court shall enter the Confirmation Order and the Effective
Date has occurred. None of this Plan, any statement or provision contained in this Plan or any
action taken or not taken by the Debtor with respect to this Plan, the Disclosure Statement or the
Plan Supplement shall be or shall be deemed to be an admission or waiver of any rights of the
Debtor with respect to the Holders of Claims or Interests before the Effective Date.

        14.10. Successors and Assigns. The rights, benefits and obligations of any Person named
or referred to in this Plan shall be binding on, and shall inure to the benefit of, any heir, executor,
administrator, successor or assign, Affiliate, officer, director, manager, agent, representative,
attorney, beneficiaries or guardian, if any, of each Person.

       14.11. Entire Agreement. On the Effective Date, this Plan supersedes all previous and
contemporaneous negotiations, promises, covenants, agreements, understandings, and
representations on such subjects, all of which have become merged and integrated into this Plan.

       14.12. Notices. All notices, requests, and demands to or upon the Debtor in the Chapter
11 Case shall be in writing and, unless otherwise provided herein, shall be deemed to have been
duly given or made when actually delivered or, if by facsimile transmission, when received and
telephonically confirmed to the below recipients:

                         AMSTERDAM HOUSE CONTINUING CARE
                            RETIREMENT COMMUNITY, INC.
                                Attention: President and CEO
                                       300 E. Overlook
                             Port Washington, New York 11050
                                 Telephone: (516) 472-6620
                                 Facsimile: (516) 472-6690
                              E-mail: jdavis@amsterdamnh.org




                                                  43
     Case 8-21-71095-ast        Doc 105     Filed 07/12/21     Entered 07/12/21 19:40:07




                                          with copies to:

                                    SIDLEY AUSTIN LLP
                                Attention: Thomas R. Califano
                                       William E. Curtin
                                     787 Seventh Avenue
                                 New York, New York 10019
                                 Telephone: (212) 839-5300
                                  Facsimile: (212) 839-5599
                               E-mail: tom.califano@sidley.com
                                     wcurtin@sidley.com

                                              - and -

                                     SIDLEY AUSTIN LLP
                                  Attention: Jackson T. Garvey
                                      One South Dearborn
                                       Chicago, IL 60603
                                   Telephone: (312) 853-7000
                                   Facsimile: (212) 853-7036
                                  E-mail: jgarvey@sidley.com

       All notices, requests, and demands to or upon the Creditors’ Committee in the Chapter 11
Case shall be in writing and, unless otherwise provided in the Plan, shall be deemed to have been
duly given or made when actually delivered or, if by facsimile transmission, when received and
telephonically confirmed to the below recipients:

                                     PERKINS COIE LLP
                                    Attention: Eric Walker
                               131 S. Dearborn Street Suite 1700
                                    Chicago, Illinois 60603
                                  Telephone: (312) 324-8659
                                  Facsimile: (312) 324-9659
                               E-mail: ewalker@perkinscoie.com

                                              - and -

                                     PERKINS COIE LLP
                                   Attention: John D. Penn
                                500 N. Akard Street, Suite 3300
                                      Dallas, Texas 75201
                                  Telephone: (214) 965-7734
                                  Facsimile: (214) 965-7784
                                E-mail: jpenn@perkinscoie.com

       All notices and requests to Persons holding any Claim or Interest in any Class shall be sent
to them at their last known address or to the last known address of their attorney of record in the

                                                44
     Case 8-21-71095-ast         Doc 105     Filed 07/12/21      Entered 07/12/21 19:40:07




Chapter 11 Case. Any such Holder of a Claim or Interest may designate in writing any other
address for purposes of this section, which designation will be effective upon receipt by the Debtor.

        14.13. Severability. If, prior to the entry of the Confirmation Order, any term or provision
of this Plan is held by the Bankruptcy Court to be invalid, void or unenforceable, the Bankruptcy
Court shall have the power to alter and interpret such term or provision to make it valid or
enforceable to the maximum extent practicable, consistent with the original purpose of the term or
provision, and such term or provision shall then be applicable as altered or interpreted.
Notwithstanding any such holding, alteration or interpretation, the remainder of the terms and
provisions of this Plan will remain in full force and effect and will in no way be affected, impaired
or invalidated by such holding, alteration or interpretation. The Confirmation Order shall
constitute a judicial determination and shall provide that each term and provision of this Plan, as
it may have been altered or interpreted in accordance with the foregoing, is valid and enforceable
pursuant to its terms.

        14.14. Governing Law. Unless a rule of law or procedure is supplied by federal law
(including the Bankruptcy Code and the Bankruptcy Rules) or unless otherwise specifically stated,
the laws of the State of New York, without giving effect to the principles of conflicts of laws, shall
govern the rights, obligations, construction, and implementation of this Plan and the transactions
consummated or to be consummated in connection therewith.

       14.15. Request for Confirmation. The Debtor requests entry of the Confirmation Order
under section 1129(a) of the Bankruptcy Code and, to the extent necessary, section 1129(b) of the
Bankruptcy Code.



                           [Remainder of Page Intentionally Left Blank]




                                                 45
Case 8-21-71095-ast   Doc 105   Filed 07/12/21   Entered 07/12/21 19:40:07
